EX-10.1 3 ex10-1.htm EXHIBIT 10.1

Exhibit 10.1

 

PURCHASE AGREEMENT

 

PURCHASE AGREEMENT (the “Agreement”), dated as of December 21, 2016, by and
between SENOMYX, INC., a Delaware corporation (the “Company”), and LINCOLN PARK
CAPITAL FUND, LLC, an Illinois limited liability company (the “Investor”).

 

WHEREAS:

 

Subject to the terms and conditions set forth in this Agreement, the Company
wishes to sell to the Investor, and the Investor wishes to buy from the Company,
up to Fourteen Million Dollars ($14,000,000) of the Company's common stock,
$0.001 par value (the “Common Stock”). The shares of Common Stock to be
purchased hereunder are referred to herein as the “Purchase Shares.”

 

NOW THEREFORE, in consideration of the mutual covenants contained in this
Agreement, and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the Company and the Investor hereby
agree as follows:

 

1.     CERTAIN DEFINITIONS.

 

For purposes of this Agreement, the following terms shall have the following
meanings:

(a)     “Accelerated Purchase Share Amount” means, with respect to any
Accelerated Purchase made pursuant to Section 2(b) hereof, the number of
Purchase Shares directed by the Company to be purchased by the Investor in an
Accelerated Purchase Notice, which number of Purchase Shares shall not exceed
the lesser of (i) 200% of the number of Purchase Shares directed by the Company
to be purchased by the Investor pursuant to the corresponding Regular Purchase
Notice for the corresponding Regular Purchase referred to in Section 2(b) hereof
(subject to the Purchase Share limitations contained in Section 2(a) hereof) and
(ii) the Accelerated Purchase Share Percentage multiplied by the trading volume
of the Common Stock on the Principal Market during normal trading hours on the
Accelerated Purchase Date.

 

(b)     “Accelerated Purchase Date” means, with respect to any Accelerated
Purchase made pursuant to Section 2(b) hereof, the Business Day immediately
following the applicable Purchase Date with respect to the corresponding Regular
Purchase referred to in Section 2(b) hereof.

 

(c)     “Accelerated Purchase Notice” means, with respect to any Accelerated
Purchase made pursuant to Section 2(b) hereof, an irrevocable written notice
from the Company to the Investor directing the Investor to buy a specified
Accelerated Purchase Share Amount on the applicable Accelerated Purchase Date
pursuant to Section 2(b) hereof at the applicable Accelerated Purchase Price.

 

(d)     “Accelerated Purchase Share Percentage” means, with respect to any
Accelerated Purchase made pursuant to Section 2(b) hereof, thirty percent (30%).

 

(e)     “Accelerated Purchase Price” means, with respect to any particular
Accelerated Purchase made pursuant to Section 2(b) hereof, the lower of (i)
ninety-seven percent (97%) of the VWAP during (A) the entire trading day on the
Accelerated Purchase Date, if the volume of shares of Common Stock traded on the
Principal Market on the Accelerated Purchase Date has not exceeded the
Accelerated Purchase Share Volume Maximum, or (B) the portion of the trading day
of the Accelerated Purchase Date (calculated starting at the beginning of normal
trading hours) until such time at which the volume of shares of Common Stock
traded on the Principal Market has exceeded the Accelerated Purchase Share
Volume Maximum or (ii) the Closing Sale Price on the Accelerated Purchase Date
(to be appropriately adjusted for any reorganization, recapitalization, non-cash
dividend, stock split, reverse stock split or other similar transaction).

 

 

--------------------------------------------------------------------------------

 

 

(f)     “Accelerated Purchase Share Volume Maximum” means the number of shares
of Common Stock traded on the Principal Market during normal trading hours on
the Accelerated Purchase Date equal to (i) the amount of shares of Common Stock
properly directed by the Company to be purchased on the Accelerated Purchase
Notice, divided by (ii) the Accelerated Purchase Share Percentage (to be
appropriately adjusted for any reorganization, recapitalization, non-cash
dividend, stock split, reverse stock split or other similar transaction).

 

(g)       “Available Amount” means initially Fourteen Million Dollars
($14,000,000) in the aggregate, which amount shall be reduced by the Purchase
Amount each time the Investor purchases shares of Common Stock pursuant to
Section 2 hereof.

 

(h)     “Average Price” means a price per Purchase Share (rounded to the nearest
tenth of a cent) equal to the quotient obtained by dividing (i) the aggregate
gross purchase price paid by the Investor for all Purchase Shares purchased
pursuant to this Agreement, by (ii) the aggregate number of Purchase Shares
issued pursuant to this Agreement.

 

(i)     “Bankruptcy Law” means Title 11, U.S. Code, or any similar federal or
state law for the relief of debtors.

 

(j)     “Base Price” means a price per Purchase Share equal to the sum of (i)
the Signing Market Price and (ii) $0.0294 (subject to adjustment for any
reorganization, recapitalization, non-cash dividend, stock split, reverse stock
split or other similar transaction that occurs on or after the date of this
Agreement).

 

(k)     “Base Prospectus” means the Company’s final base prospectus, dated
August 8, 2014, a preliminary form of which is included in the Registration
Statement, including the documents incorporated by reference therein, or in any
final base prospectus in any Registration Statement filed after the date hereof
to cover the sale of the Securities.

 

(l)     “Business Day” means any day on which the Principal Market is open for
trading, including any day on which the Principal Market is open for trading for
a period of time less than the customary time.

 

(m)     “Closing Sale Price” means, for any security as of any date, the last
closing sale price for such security on the Principal Market as reported by the
Principal Market.

 

(n)     “Confidential Information” means any information disclosed by either
party to the other party, either directly or indirectly, in writing, orally or
by inspection of tangible objects (including, without limitation, documents,
prototypes, samples, plant and equipment), which is designated as
“Confidential,” “Proprietary” or some similar designation. Information
communicated orally shall be considered Confidential Information if such
information is confirmed in writing as being Confidential Information within ten
(10) Business Days after the initial disclosure. Confidential Information may
also include information disclosed to a disclosing party by third parties.
Confidential Information shall not, however, include any information which (i)
was publicly known and made generally available in the public domain prior to
the time of disclosure by the disclosing party; (ii) becomes publicly known and
made generally available after disclosure by the disclosing party to the
receiving party through no action or inaction of the receiving party; (iii) is
already in the possession of the receiving party on a non-confidential basis at
the time of disclosure by the disclosing party as shown by the receiving party’s
files and records immediately prior to the time of disclosure; (iv) is obtained
by the receiving party from a third party without a breach of such third party’s
obligations of confidentiality; or (v) is independently developed by the
receiving party without use of or reference to the disclosing party’s
Confidential Information, as shown by documents and other competent evidence in
the receiving party’s possession.

 

-2-

--------------------------------------------------------------------------------

 

 

(o)     “Custodian” means any receiver, trustee, assignee, liquidator or similar
official under any Bankruptcy Law.

 

(p)      “DTC” means The Depository Trust Company, or any successor performing
substantially the same function for the Company.

 

(q)     “DWAC Shares” means shares of Common Stock that are (i) issued in
electronic form, (ii) freely tradable and transferable and without restriction
on resale and (iii) timely credited by the Company to the Investor’s or its
designee’s specified Deposit/Withdrawal at Custodian (DWAC) account with DTC
under its Fast Automated Securities Transfer (FAST) Program or any similar
program hereafter adopted by DTC performing substantially the same function.

 

(r)      “Exchange Act” means the Securities Exchange Act of 1934, as amended,
and the rules and regulations promulgated thereunder.

 

(s)     “Initial Prospectus Supplement” means the prospectus supplement to the
Base Prospectus complying with Rule 424(b) under the Securities Act that is
filed with the SEC and delivered by the Company to the Investor upon the
execution and delivery of this Agreement in accordance with Section 5(a),
including the documents incorporated by reference therein.

 

(t)     “Material Adverse Effect” means any material adverse effect on (i) the
enforceability of any Transaction Document, (ii) the results of operations,
assets, business or financial condition of the Company; provided, that none of
the following, individually or in the aggregate, shall be taken into account in
determining whether a Material Adverse Effect has occurred: (A) any change in
the United States or foreign economies or securities or financial markets in
general that does not have a disproportionate effect on the Company, (B) any
change that generally affects the industry in which the Company operates that
does not have a disproportionate effect on the Company, (C) any change arising
in connection with earthquakes, hostilities, acts of war, sabotage or terrorism
or military actions or any escalation or material worsening of any such
hostilities, acts of war, sabotage or terrorism or military actions existing as
of the date hereof, (D) any action taken by the Investor, its affiliates or its
or their successors and assigns with respect to the transactions contemplated by
this Agreement, (E) the effect of any change in applicable laws or accounting
rules that does not have a disproportionate effect on the Company, or (F) any
change resulting from compliance with terms of this Agreement or the
consummation of the transactions contemplated by this Agreement, or (iii) the
Company’s ability to perform in any material respect on a timely basis its
obligations under any Transaction Document to be performed as of the date of
determination.

 

(u)     “Maturity Date” means the first day of the month immediately following
the twenty-four (24) month anniversary of the Commencement Date.

 

(v)     “Person” means an individual or entity including but not limited to any
limited liability company, a partnership, a joint venture, a corporation, a
trust, an unincorporated organization and a government or any department or
agency thereof.

 

-3-

--------------------------------------------------------------------------------

 

 

(w)     “Principal Market” means The NASDAQ Global Market (or any nationally
recognized successor thereto); provided, however, that in the event the
Company’s Common Stock is listed or traded on The NASDAQ Capital Market, The
NASDAQ Global Select Market, the New York Stock Exchange, the NYSE MKT, the NYSE
Arca, the OTC Bulletin Board, or the OTCQX or OTCQB operated by the OTC Markets
Group, Inc. (or any nationally recognized successor to any of the foregoing),
then the “Principal Market” shall mean such other market or exchange on which
the Company’s Common Stock is then listed or traded.

 

(x)     “Prospectus” means the Base Prospectus, as supplemented by any
Prospectus Supplement (including the Initial Prospectus Supplement), including
the documents incorporated by reference therein.

 

(y)     “Prospectus Supplement” means any prospectus supplement to the Base
Prospectus (including the Initial Prospectus Supplement) filed with the SEC
pursuant to Rule 424(b) under the Securities Act in connection with the
transactions contemplated by this Agreement, including the documents
incorporated by reference therein.

 

(z)     “Purchase Amount” means, with respect to any Regular Purchase or any
Accelerated Purchase made hereunder, the portion of the Available Amount to be
purchased by the Investor pursuant to Section 2 hereof.

 

(aa)     “Purchase Date” means, with respect to any Regular Purchase made
pursuant to Section 2(a) hereof, the Business Day on which the Investor receives
by 5:00 p.m., Eastern time, of such Business Day a valid Regular Purchase Notice
that the Investor is to buy Purchase Shares pursuant to Section 2(a) hereof.

 

(bb)     “Purchase Price” means, with respect to any Regular Purchase made
pursuant to Section 2(a) hereof, the lower of: (i) the lowest Sale Price of the
Common Stock on the applicable Purchase Date and (ii) the arithmetic average of
the three (3) lowest Closing Sale Prices for the Common Stock during the ten
(10) consecutive Business Days ending on the Business Day immediately preceding
such Purchase Date (in each case, to be appropriately adjusted for any
reorganization, recapitalization, non-cash dividend, stock split or other
similar transaction).

 

(cc)     “Registration Statement” means the effective registration statement on
Form S-3 (Commission File No. 333-197775) filed by the Company with the SEC
pursuant to the Securities Act for the registration of shares of its Common
Stock, including the Securities, and certain other securities, as such
Registration Statement has been or may be amended and supplemented from time to
time, including all documents filed as part thereof or incorporated by reference
therein, and including all information deemed to be a part thereof at the time
of effectiveness pursuant to Rule 430B of the Securities Act, including any
comparable successor registration statement filed by the Company with the SEC
pursuant to the Securities Act for the registration of shares of its Common
Stock, including the Securities.

 

(dd)     “Regular Purchase Notice” means, with respect to any Regular Purchase
pursuant to Section 2(a) hereof, an irrevocable written notice from the Company
to the Investor directing the Investor to buy such applicable amount of Purchase
Shares at the applicable Purchase Price as specified by the Company therein on
the Purchase Date.

 

(ee)     “Sale Price” means any sale price for the shares of Common Stock on the
Principal Market as reported by the Principal Market.

 

(ff)     “SEC” means the U.S. Securities and Exchange Commission.

 

-4-

--------------------------------------------------------------------------------

 

 

(gg)     “Securities” means, collectively, the Purchase Shares and the
Commitment Shares.

 

(hh)     “Securities Act” means the Securities Act of 1933, as amended, and the
rules and regulations promulgated thereunder.

 

(ii)      “Signing Market Price” means $0.8699, representing the consolidated
closing bid price of the Common Stock on The NASDAQ Global Market on the date of
this Agreement.

 

(jj)     “Subsidiary” means any Person the Company wholly-owns or controls, or
in which the Company, directly or indirectly, owns a majority of the voting
stock or similar voting interest, in each case that would be disclosable
pursuant to Item 601(b)(21) of Regulation S-K promulgated under the Securities
Act.

 

(kk)     “Transaction Documents” means, collectively, this Agreement and the
schedules and exhibits hereto, and each of the other agreements, documents,
certificates and instruments entered into or furnished by the parties hereto in
connection with the transactions contemplated hereby and thereby.

 

(ll) “Transfer Agent” means Computershare Inc., or such other Person who is then
serving as the transfer agent for the Company in respect of the Common Stock.

 

(mm)     “VWAP” means in respect of an applicable Accelerated Purchase Date, the
volume weighted average price of the Common Stock on the Principal Market, as
reported on the Principal Market.

 

2. PURCHASE OF COMMON STOCK.

 

Subject to the terms and conditions set forth in this Agreement, the Company has
the right to sell to the Investor, and the Investor has the obligation to
purchase from the Company, Purchase Shares as follows:

 

(a)      Commencement of Regular Sales of Common Stock. Beginning one (1)
Business Day following the satisfaction of the conditions set forth in Sections
7 and 8 hereof (the “Commencement” and the date of satisfaction of such
conditions the “Commencement Date”), the Company shall have the right, but not
the obligation, to direct the Investor, by its delivery to the Investor of a
Regular Purchase Notice from time to time, to purchase up to Two Hundred Fifty
Thousand (250,000) Purchase Shares (each such purchase a “Regular Purchase”), at
the Purchase Price on the Purchase Date; provided, however, that (i) the Regular
Purchase may be increased to up to Three Hundred Fifty Thousand (350,000)
Purchase Shares, provided that the Closing Sale Price of the Common Stock is not
below $2.00 on the Purchase Date, and (ii) the Regular Purchase may be increased
to up to Five Hundred Thousand (500,000) Purchase Shares, provided that the
Closing Sale Price of the Common Stock is not below $3.00 on the Purchase Date
(all of which share and dollar amounts shall be appropriately adjusted for any
reorganization, recapitalization, non-cash dividend, stock split or other
similar transaction); and provided, further, that the Investor’s committed
obligation under any single Regular Purchase shall not exceed Two Million
Dollars ($2,000,000), unless the parties mutually agree to increase the dollar
or share amount of any Regular Purchase on any Purchase Date at the applicable
Purchase Price. If the Company delivers any Regular Purchase Notice for a
Purchase Amount in excess of the limitations contained in the immediately
preceding sentence, such Regular Purchase Notice shall be void ab initio to the
extent of the amount by which the number of Purchase Shares set forth in such
Regular Purchase Notice exceeds the number of Purchase Shares which the Company
is permitted to include in such Purchase Notice in accordance herewith, and the
Investor shall have no obligation to purchase such excess Purchase Shares in
respect of such Regular Purchase Notice; provided that the Investor shall remain
obligated to purchase the number of Purchase Shares which the Company is
permitted to include in such Regular Purchase Notice. The Company may deliver
multiple Regular Purchase Notices to the Investor so long as at least one (1)
Business Day has passed since the most recent Regular Purchase was
completed.     

 

-5-

--------------------------------------------------------------------------------

 

 

(b)      Accelerated Purchases. Subject to the terms and conditions of this
Agreement, in addition to purchases of Purchase Shares as described in Section
2(a) above, the Company shall also have the right, but not the obligation, to
direct the Investor by the Company’s delivery to the Investor of an Accelerated
Purchase Notice from time to time, and the Investor thereupon shall have the
obligation, to buy Purchase Shares at the Accelerated Purchase Price on the
Accelerated Purchase Date in an amount equal to the Accelerated Purchase Share
Amount (each such purchase, an “Accelerated Purchase”). The Company may deliver
an Accelerated Purchase Notice to the Investor only on a Purchase Date on which
the Closing Sale Price is not below $0.50 (to be appropriately adjusted for any
reorganization, recapitalization, non-cash dividend, stock split or other
similar transaction and, effective upon the consummation of any such
reorganization, recapitalization, non-cash dividend, stock split or other
similar transaction, the Closing Sale Price is not below the lower of (i) the
adjusted price and (ii) $0.50). If the Company delivers any Accelerated Purchase
Notice for an Accelerated Purchase Share Amount in excess of the limitations
contained in the definition of Accelerated Purchase Share Amount, such
Accelerated Purchase Notice shall be void ab initio to the extent of the amount
by which the number of Purchase Shares set forth in such Accelerated Purchase
Notice exceeds the Accelerated Purchase Share Amount which the Company is
permitted to include in such Accelerated Purchase Notice in accordance herewith
(which shall be confirmed in an Accelerated Purchase Confirmation (defined
below)), and the Investor shall have no obligation to purchase such excess
Purchase Shares in respect of such Accelerated Purchase Notice; provided that
(i) the Investor shall remain obligated to purchase the Accelerated Purchase
Share Amount which the Company is permitted to include in such Accelerated
Purchase Notice and (ii) the parties may mutually agree to increase the
Accelerated Purchase Share Amount on any Accelerated Purchase Date at the
applicable Accelerated Purchase Price. Within one (1) Business Day after
completion of each Accelerated Purchase Date, the Accelerated Purchase Share
Amount and the applicable Accelerated Purchase Price shall be set forth on a
confirmation of the Accelerated Purchase to be provided to the Company by the
Investor (an “Accelerated Purchase Confirmation”). The Company may deliver
multiple Accelerated Purchase Notices to the Investor, subject to and in
accordance with the provisions of this Section 2(b), so long as at least one (1)
Business Day has passed since the most recent Accelerated Purchase was
completed.

 

(c)      Payment for Purchase Shares.   For each Regular Purchase, the Investor
shall pay to the Company an amount equal to the Purchase Amount with respect to
such Regular Purchase as full payment for such Purchase Shares via wire transfer
of immediately available funds on the same Business Day that the Investor
receives such Purchase Shares, if such Purchase Shares are received by the
Investor before 1:00 p.m., Eastern time, or, if such Purchase Shares are
received by the Investor after 1:00 p.m., Eastern time, the next Business Day.
For each Accelerated Purchase, the Investor shall pay to the Company an amount
equal to the Purchase Amount with respect to such Accelerated Purchase as full
payment for such Purchase Shares via wire transfer of immediately available
funds on the third Business Day following the date that the Investor receives
such Purchase Shares. If the Company or the Transfer Agent shall fail for any
reason or for no reason to electronically transfer any Purchase Shares as DWAC
Shares in respect of a Regular Purchase or Accelerated Purchase (as applicable)
within three (3) Business Days following the receipt by the Company of the
Purchase Price or Accelerated Purchase Price, respectively, therefor in
compliance with this Section 2(c), and if on or after such Business Day the
Investor purchases (in an open market transaction or otherwise) shares of Common
Stock to deliver in satisfaction of a sale by the Investor of such Purchase
Shares that the Investor anticipated receiving from the Company in respect of
such Regular Purchase or Accelerated Purchase (as applicable), then the Company
shall, within three (3) Business Days after the Investor’s request, either (i)
pay cash to the Investor in an amount equal to the Investor’s total purchase
price (including brokerage commissions, if any) for the shares of Common Stock
so purchased (the “Cover Price”), at which point the Company’s obligation to
deliver such Purchase Shares as DWAC Shares shall terminate, or (ii) promptly
honor its obligation to deliver to the Investor such Purchase Shares as DWAC
Shares and pay cash to the Investor in an amount equal to the excess (if any) of
the Cover Price over the total Purchase Price for such Regular Purchase plus the
Cover Price over the total Accelerated Purchase Price for such Accelerated
Purchase (as applicable). The Company shall not issue any fraction of a share of
Common Stock upon any Regular Purchase or Accelerated Purchase. If the issuance
would result in the issuance of a fraction of a share of Common Stock, the
Company shall round such fraction of a share of Common Stock up or down (or, in
the case of one-half (1/2) share, shall round down) to the nearest whole share.
All payments made under this Agreement shall be made in lawful money of the
United States of America or wire transfer of immediately available funds to such
account as the Company may from time to time designate by written notice in
accordance with the provisions of this Agreement. Whenever any amount expressed
to be due by the terms of this Agreement is due on any day that is not a
Business Day, the same shall instead be due on the next succeeding day that is a
Business Day.

 

-6-

--------------------------------------------------------------------------------

 

 

(d)      Purchase Price Floor.   The Company and the Investor shall not effect
any Regular Purchase under this Agreement on any Purchase Date that the Closing
Sale Price is less than the Floor Price. “Floor Price” means $0.50, which shall
be appropriately adjusted for any reorganization, recapitalization, non-cash
dividend, stock split or other similar transaction and, effective upon the
consummation of any such reorganization, recapitalization, non-cash dividend,
stock split or other similar transaction, the Floor Price shall mean the lower
of (i) the adjusted price and (ii) $0.50.     

 

(e)     Compliance with Rules of Principal Market.

 

(i)     Exchange Cap. Subject to Section 2(e)(ii) below, the Company shall not
issue or sell any shares of Common Stock pursuant to this Agreement, and the
Investor shall not purchase or acquire any shares of Common Stock pursuant to
this Agreement, to the extent that after giving effect thereto, the aggregate
number of shares of Common Stock that would be issued pursuant to this Agreement
would exceed the maximum number of shares of Common Stock that the Company may
issue pursuant to this Agreement and the transactions contemplated hereby
(taking into account all shares of Common Stock issued or issuable pursuant to
any transaction or series of transactions that may be aggregated with the
transactions contemplated by this Agreement under applicable rules of The NASDAQ
Stock Market) without (A) breaching the Company’s obligations under the
applicable rules of The NASDAQ Stock Market or (B) obtaining stockholder
approval under the applicable rules of The NASDAQ Stock Market (the “Exchange
Cap”), unless and until the Company elects to solicit stockholder approval of
the issuance of Common Stock as contemplated by this Agreement and the
stockholders of the Company have in fact approved such issuance in accordance
with the applicable rules and regulations of The NASDAQ Stock Market and the
Certificate of Incorporation and Bylaws of the Company. For the avoidance of
doubt, the Company may, but shall be under no obligation to, request its
stockholders to approve the issuance of Common Stock contemplated by this
Agreement; provided, that if stockholder approval is not obtained in accordance
with this Section 2(e)(i), the Exchange Cap shall be applicable for all purposes
of this Agreement and the transactions contemplated hereby at all times during
the term of this Agreement (except as set forth in Section 2(e)(ii) below).

 

(ii)     At-Market Transaction. Notwithstanding Section 2(e)(i) above, the
Exchange Cap shall not be applicable for any purposes of this Agreement and the
transactions contemplated hereby, solely to the extent that (and only for so
long as) the Average Price shall equal or exceed the Base Price (it being hereby
acknowledged and agreed that the Exchange Cap shall be applicable for all
purposes of this Agreement and the transactions contemplated hereby at all other
times during the term of this Agreement, unless the stockholder approval
referred to in Section 2(e)(i) is obtained).

 

-7-

--------------------------------------------------------------------------------

 

 

(iii)     General. The Company shall not issue any shares of Common Stock
pursuant to this Agreement if such issuance would reasonably be expected to
result in (A) a violation of the Securities Act (including, without limitation,
a violation of General Instruction I.B.6. of Form S-3 to the extent applicable)
or (B) a breach of the rules and regulations of The NASDAQ Stock Market. The
provisions of this Section 2(e) shall be implemented in a manner otherwise than
in strict conformity with the terms hereof only if necessary to ensure
compliance with the Securities Act (including, without limitation, compliance
with General Instruction I.B.6. of Form S-3 to the extent applicable) and the
rules and regulations of The NASDAQ Stock Market.

 

(f)     Beneficial Ownership Limitation. Notwithstanding anything to the
contrary contained in this Agreement, the Company shall not issue or sell, and
the Investor shall not purchase or acquire, any shares of Common Stock under
this Agreement which, when aggregated with all other shares of Common Stock then
beneficially owned by the Investor and its affiliates (as calculated pursuant to
Section 13(d) of the Exchange Act and Rule 13d-3 promulgated thereunder) would
result in the beneficial ownership by the Investor and its affiliates of more
than 9.99% of the then issued and outstanding shares of Common Stock (the
“Beneficial Ownership Limitation”). Upon the written or oral request of the
Investor, the Company shall promptly (but not later than one (1) Business Day)
confirm orally or in writing to the Investor the number of shares of Common
Stock then outstanding. The Investor and the Company shall each cooperate in
good faith in the determinations required hereby and the application hereof. The
Investor’s written certification to the Company of the applicability of the
Beneficial Ownership Limitation, and the resulting effect thereof hereunder at
any time, shall be conclusive with respect to the applicability thereof and such
result absent manifest error.

 

3.     INVESTOR'S REPRESENTATIONS AND WARRANTIES.

 

 

The Investor represents and warrants to the Company that as of the date hereof
and as of the Commencement Date:

 

(a)     Accredited Investor Status. The Investor is an “accredited investor” as
that term is defined in Rule 501(a)(3) of Regulation D promulgated under the
Securities Act.

 

(b)     Information. The Investor understands that its investment in the
Securities involves a high degree of risk. The Investor (i) is able to bear the
economic risk of an investment in the Securities including a total loss thereof,
(ii) has such knowledge and experience in financial and business matters that it
is capable of evaluating the merits and risks of the proposed investment in the
Securities and (iii) has had an opportunity to ask questions of and receive
answers from the officers of the Company concerning the financial condition and
business of the Company and others matters related to an investment in the
Securities. Neither such inquiries nor any other due diligence investigations
conducted by the Investor or its representatives shall modify, amend or affect
the Investor's right to rely on the Company's representations and warranties
contained in Section 4 below. The Investor has sought such accounting, legal and
tax advice as it has considered necessary to make an informed investment
decision with respect to its acquisition of the Securities. The Investor
acknowledges and agrees that the Company neither makes nor has made any
representations or warranties with respect to the transactions contemplated
hereby other than those specifically set forth in Section 4 hereof.

 

-8-

--------------------------------------------------------------------------------

 

 

(c)     No Governmental Review. The Investor understands that no U.S. federal or
state agency or any other government or governmental agency has passed on or
made any recommendation or endorsement of the Securities or the fairness or
suitability of an investment in the Securities nor have such authorities passed
upon or endorsed the merits of the offering of the Securities.

 

(d)     Validity; Enforcement. This Agreement has been duly and validly
authorized, executed and delivered on behalf of the Investor and is a valid and
binding agreement of the Investor enforceable against the Investor in accordance
with its terms, subject as to enforceability to general principles of equity and
to applicable bankruptcy, insolvency, reorganization, moratorium, liquidation
and other similar laws relating to, or affecting generally, the enforcement of
applicable creditors' rights and remedies.

 

(e)     Residency. The Investor is a resident of the State of Illinois.

 

(f)     Certain Transactions and Confidentiality.  Other than consummating the
transactions contemplated hereunder, Investor has not, nor has any Person acting
on behalf of or pursuant to any understanding with Investor, directly or
indirectly executed any purchases or sales, including Short Sales, of the
securities of the Company during the period commencing as of the time that
Investor first received a term sheet (written or oral) as of the Company or any
other Person representing the Company setting forth the material terms of the
transactions contemplated hereunder and ending immediately prior to the
execution hereof.  Other than to other Persons party to this Agreement, Investor
has maintained the confidentiality of all disclosures made to it in connection
with this transaction (including the existence and terms of this transaction).

 

(g)     No Short Selling. The Investor represents and warrants to the Company
that at no time prior to the date of this Agreement has any of the Investor, its
agents, representatives or affiliates engaged in or effected, in any manner
whatsoever, directly or indirectly, any (i) "short sale" (as such term is
defined in Rule 200 of Regulation SHO of the Exchange Act) of the Common Stock
or (ii) hedging transaction, which establishes a net short position with respect
to the Common Stock.

 

4.     REPRESENTATIONS AND WARRANTIES OF THE COMPANY.

 

The Company represents and warrants to the Investor that as of the date hereof
and as of the Commencement Date:

 

(a)     Organization and Qualification. The Company is an entity duly
incorporated or otherwise organized, validly existing and in good standing under
the laws of the jurisdiction of its incorporation or organization, with the
requisite corporate power and authority to own and use its properties and assets
and to carry on its business as currently conducted.  The Company is not in
violation or default of any of the provisions of its certificate of
incorporation, bylaws or other organizational or charter documents.  The Company
is duly qualified to conduct business and is in good standing as a foreign
corporation or other entity in each jurisdiction in which the nature of the
business conducted or property owned by it makes such qualification necessary,
except where the failure to be so qualified or in good standing, as the case may
be, would not reasonably be expected to result in a Material Adverse Effect, and
no proceeding has been instituted in any such jurisdiction revoking, limiting or
curtailing or seeking to revoke, limit or curtail such power and authority or
qualification. The Company has no Subsidiaries.

 

-9-

--------------------------------------------------------------------------------

 

 

(b)     Authorization; Enforcement; Validity. (i) The Company has the requisite
corporate power and authority to enter into and perform its obligations under
this Agreement and each of the other Transaction Documents, and to issue the
Securities in accordance with the terms hereof and thereof, (ii) the execution
and delivery of the Transaction Documents by the Company and the consummation by
it of the transactions contemplated hereby and thereby, including without
limitation, the issuance of the Commitment Shares (as defined below in Section
5(e)) and the reservation for issuance and the issuance of the Purchase Shares
issuable under this Agreement, have been duly authorized by the Company's Board
of Directors and no further consent or authorization is required by the Company,
its Board of Directors or its stockholders, (iii) this Agreement has been, and
each other Transaction Document shall be on the Commencement Date, duly executed
and delivered by the Company and (iv) this Agreement constitutes, and each other
Transaction Document upon its execution on behalf of the Company, shall
constitute, the valid and binding obligations of the Company enforceable against
the Company in accordance with their terms, except as such enforceability may be
limited by general principles of equity or applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation or similar laws relating to, or
affecting generally, the enforcement of creditors' rights and remedies. The
Board of Directors of the Company has approved resolutions (the “Signing
Resolutions”) to authorize this Agreement and the transactions contemplated
hereby. The Signing Resolutions are valid, in full force and effect and have not
been modified or supplemented in any respect. The Company has delivered to the
Investor a true and correct copy of the Signing Resolutions, which have been
approved by the Board of Directors of the Company at a duly authorized meeting
or by unanimous written consent. Except as set forth in this Agreement, no other
approvals or consents of the Company’s Board of Directors and/or stockholders is
necessary under applicable laws and the Company’s Certificate of Incorporation
and/or Bylaws to authorize the execution and delivery of this Agreement or any
of the transactions contemplated hereby, including, but not limited to, the
issuance of the Commitment Shares and the issuance of the Purchase Shares.

 

(c)     Capitalization. As of the date hereof, the authorized capital stock of
the Company is set forth in the SEC Documents. Except as disclosed in the SEC
Documents, (i) no shares of the Company's capital stock are subject to
preemptive rights or any other similar rights or any liens or encumbrances
suffered or permitted by the Company, (ii) there are no outstanding debt
securities, (iii) there are no outstanding options, warrants, scrip, rights to
subscribe to, calls or commitments of any character whatsoever relating to, or
securities or rights convertible into, any shares of capital stock of the
Company, or contracts, commitments, understandings or arrangements by which the
Company is or may become bound to issue additional shares of capital stock of
the Company or options, warrants, scrip, rights to subscribe to, calls or
commitments of any character whatsoever relating to, or securities or rights
convertible into, any shares of capital stock of the Company, (iv) there are no
agreements or arrangements under which the Company is obligated to register the
sale of any of their securities under the Securities Act, (v) there are no
outstanding securities or instruments of the Company which contain any
redemption or similar provisions, and there are no contracts, commitments,
understandings or arrangements by which the Company is or may become bound to
redeem a security of the Company, (vi) there are no securities or instruments
containing anti-dilution or similar provisions that will be triggered by the
issuance of the Securities as described in this Agreement and (vii) the Company
does not have any stock appreciation rights or “phantom stock” plans or
agreements or any similar plan or agreement. The Company has furnished to the
Investor true and correct copies of the Company’s Amended and Restated
Certificate of Incorporation, as in effect on the date hereof (the “Certificate
of Incorporation”), and the Company’s Bylaws, as in effect on the date hereof
(the “Bylaws”).

 

(d)     Issuance of Securities. Upon issuance and payment thereof in accordance
with the terms and conditions of this Agreement, the Purchase Shares shall be
validly issued, fully paid and nonassessable and free from all taxes, liens,
charges, restrictions, rights of first refusal and preemptive rights with
respect to the issue thereof, with the holders being entitled to all rights
accorded to a holder of Common Stock. The Commitment Shares (as defined below in
Section 5(e)) have been duly authorized and, upon issuance in accordance with
the terms of this Agreement, shall be validly issued, fully paid and
nonassessable and free from all taxes, liens, charges, restrictions, rights of
first refusal and preemptive rights with respect to the issue thereof, with the
holders being entitled to all rights accorded to a holder of Common Stock.
28,294,118 shares of Common Stock have been duly authorized and reserved for
issuance upon purchase under this Agreement as Purchase Shares. The Securities
are being issued pursuant to the Registration Statement and the issuance of the
Securities has been registered by the Company pursuant to the Securities Act.
Upon receipt of the Purchase Shares and the Commitment Shares, the Investor will
have good and marketable title to such Securities and such Securities will be
immediately freely tradable on the Principal Market by any holder who is not an
“affiliate” under the Securities Act.

 

-10-

--------------------------------------------------------------------------------

 

 

(e)     No Conflicts. The execution, delivery and performance of the Transaction
Documents by the Company and the consummation by the Company of the transactions
contemplated hereby and thereby (including, without limitation, the reservation
for issuance and issuance of the Purchase Shares and the Commitment Shares) will
not (i) result in a violation of the Certificate of Incorporation or the Bylaws
or (ii) conflict with, or constitute a default (or an event which with notice or
lapse of time or both would become a default) under, or give to others any
rights of termination, amendment, acceleration or cancellation of, any
agreement, indenture or instrument to which the Company is a party, or result in
a violation of any law, rule, regulation, order, judgment or decree (including
federal and state securities laws and regulations and the rules and regulations
of the Principal Market applicable to the Company) or by which any property or
asset of the Company is bound or affected, except in the case of conflicts,
defaults, terminations, amendments, accelerations, cancellations and violations
under clause (ii), which would not reasonably be expected to result in a
Material Adverse Effect. The Company is not in violation of any term of or in
default under its Certificate of Incorporation or Bylaws. The Company is not in
violation of any term of or is in default under any material contract,
agreement, mortgage, indebtedness, indenture, instrument, judgment, decree or
order or any statute, rule or regulation applicable to the Company, except for
possible conflicts, defaults, terminations or amendments which would not
reasonably be expected to have a Material Adverse Effect. The business of the
Company is not being conducted, and shall not be conducted, in violation of any
law, ordinance, regulation of any governmental entity, except for possible
violations, the sanctions for which either individually or in the aggregate
would not reasonably be expected to have a Material Adverse Effect. Except as
specifically contemplated by this Agreement and as required under the Securities
Act or applicable state securities laws and the rules and regulations of the
Principal Market and the Financial Industry Regulatory Authority, the Company is
not required to obtain any consent, authorization or order of, or make any
filing or registration with, any court or governmental agency or any regulatory
or self-regulatory agency in order for it to execute, deliver or perform any of
its obligations under or contemplated by the Transaction Documents in accordance
with the terms hereof or thereof. Except as set forth elsewhere in this
agreement, all consents, authorizations, orders, filings and registrations which
the Company is required to obtain pursuant to the preceding sentence shall be
obtained or effected on or prior to the Commencement Date. To the Company’s
knowledge, the Principal Market has not commenced any delisting proceedings
against the Company.

 

(f)     SEC Documents; Financial Statements. The Company has filed all reports,
schedules, forms, statements and other documents required to be filed by the
Company under the Securities Act and the Exchange Act, including pursuant to
Section 13(a) or 15(d) thereof, for the twelve months preceding the date hereof
(or such shorter period as the Company was required by law or regulation to file
such material) (the foregoing materials, including the exhibits thereto and
documents incorporated by reference therein, being collectively referred to
herein as the “SEC Documents”) on a timely basis or has received a valid
extension of such time of filing and has filed any such SEC Documents prior to
the expiration of any such extension.  As of their respective dates and to the
Company’s knowledge, the SEC Documents complied in all material respects with
the requirements of the Securities Act and the Exchange Act, as applicable. None
of the SEC Documents, when filed, contained any untrue statement of a material
fact or omitted to state a material fact required to be stated therein or
necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading. The financial
statements of the Company included in the SEC Documents comply in all material
respects with applicable accounting requirements and the rules and regulations
of the SEC with respect thereto as in effect at the time of filing.  Such
financial statements have been prepared in accordance with United States
generally accepted accounting principles applied on a consistent basis during
the periods involved (“GAAP”), except as may be otherwise specified in such
financial statements or the notes thereto and except that unaudited financial
statements may not contain all footnotes required by GAAP, and fairly present in
all material respects the financial position of the Company as of and for the
dates thereof and the results of operations and cash flows for the periods then
ended, subject, in the case of unaudited statements, to normal, immaterial,
year-end audit adjustments. Except as publicly available through the SEC’s
Electronic Data Gathering, Analysis, and Retrieval system (EDGAR) or in
connection with a confidential treatment request submitted to the SEC, the
Company has received no notices or correspondence from the SEC for the one year
preceding the date hereof other than SEC comment letters relating to the
Company’s filings under the Exchange Act and the Securities Act. There are no
“unresolved” SEC comments, other than SEC comments in connection with a
confidential treatment request submitted to the SEC. To the Company’s knowledge,
the SEC has not commenced any enforcement proceedings against the Company.

 

-11-

--------------------------------------------------------------------------------

 

 

(g)     Absence of Certain Changes. Since December 31, 2015, except as set forth
in the SEC Documents, there has been no material adverse change in the business,
properties, operations, financial condition or results of operations of the
Company. The Company has not taken any steps, and does not currently expect to
take any steps, to seek protection pursuant to any Bankruptcy Law nor does the
Company have any knowledge or reason to believe that its creditors intend to
initiate involuntary bankruptcy or insolvency proceedings. The Company is
financially solvent and is generally able to pay its debts as they become due.

 

(h)     Absence of Litigation. Except as disclosed in the Registration Statement
or the SEC Documents, there is no action, suit, proceeding, inquiry or
investigation before or by any court, public board, government agency,
self-regulatory organization or body pending or, to the knowledge of the
Company, threatened against or affecting the Company, the Common Stock or any of
the Company's officers or directors in their capacities as such, which would
reasonably be expected to have a Material Adverse Effect.

 

(i)     Acknowledgment Regarding Investor's Status. The Company acknowledges and
agrees that the Investor is acting solely in the capacity of arm's length
purchaser with respect to the Transaction Documents and the transactions
contemplated hereby and thereby. The Company further acknowledges that the
Investor is not acting as a financial advisor or fiduciary of the Company (or in
any similar capacity) with respect to the Transaction Documents and the
transactions contemplated hereby and thereby and any advice given by the
Investor or any of its representatives or agents in connection with the
Transaction Documents and the transactions contemplated hereby and thereby is
merely incidental to the Investor's purchase of the Securities. The Company
further represents to the Investor that the Company's decision to enter into the
Transaction Documents has been based solely on the independent evaluation by the
Company and its representatives and advisors.

 

(j)     No Integrated Offering. Neither the Company, nor any of its affiliates,
nor any Person acting on its or their behalf has, directly or indirectly, made
any offers or sales of any security or solicited any offers to buy any security,
under circumstances that would cause this offering of the Securities to be
integrated with prior offerings by the Company in a manner that would require
stockholder approval pursuant to the rules of the Principal Market on which any
of the securities of the Company are listed or designated. The issuance and sale
of the Securities hereunder does not contravene the rules and regulations of the
Principal Market.

 

-12-

--------------------------------------------------------------------------------

 

 

(k)     Intellectual Property Rights. Except as disclosed in the Registration
Statement or the SEC Documents, the Company owns or possesses adequate rights or
licenses to use all material trademarks, trade names, service marks, service
mark registrations, service names, patents, patent rights, copyrights,
inventions, licenses, approvals, governmental authorizations, trade secrets and
rights necessary to conduct its businesses as now conducted. None of the
Company's material trademarks, trade names, service marks, service mark
registrations, service names, patents, patent rights, copyrights, inventions,
licenses, approvals, government authorizations, trade secrets or other
intellectual property rights have expired or terminated, or, by the terms and
conditions thereof, could expire or terminate within two years from the date of
this Agreement, except as would not reasonably be expected to have a Material
Adverse Effect. The Company does not have any knowledge of any infringement by
the Company of any material trademark, trade name rights, patents, patent
rights, copyrights, inventions, licenses, service names, service marks, service
mark registrations, trade secret or other similar rights of others, or of any
such development of similar or identical trade secrets or technical information
by others and there is no claim, action or proceeding being made or brought
against, or to the Company's knowledge, being threatened against, the Company
regarding trademark, trade name, patents, patent rights, invention, copyright,
license, service names, service marks, service mark registrations, trade secret
or other infringement, which would reasonably be expected to have a Material
Adverse Effect.

 

(l)     Environmental Laws. Except as disclosed in the Registration Statement or
the SEC Documents, the Company (i) is in compliance with any and all applicable
foreign, federal, state and local laws and regulations relating to the
protection of human health and safety, the environment or hazardous or toxic
substances or wastes, pollutants or contaminants (“Environmental Laws”), (ii)
has received all permits, licenses or other approvals required of it under
applicable Environmental Laws to conduct its business and (iii) is in compliance
with all terms and conditions of any such permit, license or approval, except
where, in each of the three foregoing clauses, the failure to so comply would
not reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect.

 

(m)     Title. Except as disclosed in the Registration Statement or the SEC
Documents, the Company has good and marketable title in fee simple to all real
property owned by it and good and marketable title in all personal property
owned by it that is material to the business of the Company, in each case free
and clear of all liens, encumbrances and defects (“Liens”) and, except for Liens
as do not materially affect the value of such property and do not materially
interfere with the use made and proposed to be made of such property by the
Company and Liens for the payment of federal, state or other taxes, the payment
of which is neither delinquent nor subject to penalties.  Any real property and
facilities held under lease by the Company are held by them under valid,
subsisting and enforceable leases with which the Company is in compliance with
such exceptions as are not material and do not interfere with the use made and
proposed to be made of such property and buildings by the Company.

 

(n)     Insurance. The Company is insured by insurers of recognized financial
responsibility against such losses and risks and in such amounts as management
of the Company believes to be prudent and customary in the businesses in which
the Company is engaged. The Company has not been refused any insurance coverage
sought or applied for and the Company has no reason to believe that it will not
be able to renew its existing insurance coverage as and when such coverage
expires or to obtain similar coverage from similar insurers as may be necessary
to continue its business at a cost that would not materially and adversely
affect the condition, financial or otherwise, or the earnings, business or
operations of the Company.

 

-13-

--------------------------------------------------------------------------------

 

 

(o)     Regulatory Permits. Except as disclosed in the Registration Statement or
the SEC Documents, (i) the Company possesses all material certificates,
authorizations and permits issued by the appropriate federal, state or foreign
regulatory authorities necessary to conduct its business, and (ii) the Company
has not received any notice of proceedings relating to the revocation or
modification of any such certificate, authorization or permit, except, in the
case of each of the two foregoing clauses, as would not reasonably be expected
to have a Material Adverse Effect.

 

(p)     Tax Status. Except as disclosed in the Registration Statement or the SEC
Documents, the Company has made or filed all federal and state income and all
other material tax returns, reports and declarations required by any
jurisdiction to which it is subject (unless and only to the extent that the
Company has set aside on its books provisions reasonably adequate for the
payment of all unpaid and unreported taxes) and has paid all taxes and other
governmental assessments and charges that are material in amount, shown or
determined to be due on such returns, reports and declarations, except those
being contested in good faith and has set aside on its books provision
reasonably adequate for the payment of all taxes for periods subsequent to the
periods to which such returns, reports or declarations apply, and except as
would not reasonably be expected to have a Material Adverse Effect.

 

(q)     Transactions With Affiliates.  Except as disclosed in the Registration
Statement or the SEC Documents, to the Company’s knowledge, none of the
Company’s stockholders, officers, directors, or any family member or affiliate
of any of the foregoing, has either directly or indirectly any interest in, or
is a party to, any transaction that would be required to be disclosed as a
related party transaction pursuant to Rule 404 of Regulation S-K promulgated
under the Securities Act.

 

(r)     Application of Takeover Protections. The Company and its board of
directors have taken or will take prior to the Commencement Date all necessary
action, if any, in order to render inapplicable any control share acquisition,
business combination, poison pill (including any distribution under a rights
agreement) or other similar anti-takeover provision under the Certificate of
Incorporation or the laws of the state of its incorporation which is or could
become applicable to the Investor as a result of the transactions contemplated
by this Agreement, including, without limitation, the Company's issuance of the
Securities and the Investor's ownership of the Securities.

 

(s)      Disclosure.  Except with respect to the material terms and conditions
of the transactions contemplated by the Transaction Documents that will be
timely publicly disclosed by the Company, the Company confirms that neither it
nor any other Person acting on its behalf has provided the Investor or its
agents or counsel with any information that it believes constitutes or might
constitute material, non-public information which is not otherwise disclosed in
the Registration Statement or any Prospectus Supplements thereto.   The Company
understands and confirms that the Investor will rely on the foregoing
representation in effecting purchases and sales of securities of the
Company.  All of the disclosure furnished by or on behalf of the Company to the
Investor regarding the Company, its business and the transactions contemplated
hereby, taken as a whole, including the disclosure schedules to this Agreement,
is true and correct in all material respects and does not contain any untrue
statement of a material fact or omit to state any material fact necessary in
order to make the statements made therein, in light of the circumstances under
which they were made, not misleading. The press releases disseminated by the
Company during the 12 months preceding the date of this Agreement taken as a
whole did not as of their issue date contain any untrue statement of a material
fact or omit to state a material fact required to be stated therein or necessary
in order to make the statements therein, in light of the circumstances under
which they were made and when made, not misleading.  The Company acknowledges
and agrees that the Investor neither makes nor has made any representations or
warranties with respect to the transactions contemplated hereby other than those
specifically set forth in Section 3 hereof.

 

-14-

--------------------------------------------------------------------------------

 

 

(t)     Foreign Corrupt Practices.  Neither the Company, nor to the knowledge of
the Company, any agent or other Person acting on behalf of the Company, has (i)
directly or indirectly, used any funds for unlawful contributions, gifts,
entertainment or other unlawful expenses related to foreign or domestic
political activity, (ii) made any unlawful payment to foreign or domestic
government officials or employees or to any foreign or domestic political
parties or campaigns from corporate funds, (iii) failed to disclose fully any
contribution made by the Company (or made by any Person acting on its behalf of
which the Company is aware) which is in violation of law, or (iv) violated in
any material respect any provision of the Foreign Corrupt Practices Act of 1977,
as amended.

 

(u)     Registration Statement. The Company has prepared and filed with the SEC
in accordance with the provisions of the Securities Act the Registration
Statement. The Registration Statement was declared effective by order of the SEC
on August 11, 2014. The Registration Statement is effective pursuant to the
Securities Act and available for the issuance of the Securities thereunder, and
the Company has not received any written notice that the SEC has issued or
intends to issue a stop order or other similar order with respect to the
Registration Statement or the Prospectus or that the SEC otherwise has
(i) suspended or withdrawn the effectiveness of the Registration Statement or
(ii) issued any order preventing or suspending the use of the Prospectus or any
Prospectus Supplement, in either case, either temporarily or permanently or
intends or has threatened in writing to do so. The “Plan of Distribution”
section of the Prospectus permits the issuance of the Securities hereunder. At
the time the Registration Statement and any amendments thereto became effective,
at the date of this Agreement and at each deemed effective date thereof pursuant
to Rule 430B(f)(2) of the Securities Act, the Registration Statement and any
amendments thereto complied and will comply in all material respects with the
requirements of the Securities Act and did not and will not contain any untrue
statement of a material fact or omit to state any material fact required to be
stated therein or necessary to make the statements therein not misleading; and
the Base Prospectus and any Prospectus Supplement thereto, at the time such Base
Prospectus or such Prospectus Supplement thereto was issued and on the
Commencement Date, complied and will comply in all material respects with the
requirements of the Securities Act and did not and will not contain an untrue
statement of a material fact or omit to state a material fact necessary in order
to make the statements therein, in light of the circumstances under which they
were made, not misleading; provided that this representation and warranty does
not apply to statements in or omissions from any Prospectus Supplement made in
reliance upon and in conformity with information relating to the Investor
furnished to the Company in writing by or on behalf of the Investor expressly
for use therein. As of the date of this Agreement, the Company meets all of the
requirements for the use of a registration statement on Form S-3 pursuant to the
Securities Act for the offering and sale of the Securities contemplated by this
Agreement without reliance on General Instruction I.B.6. of Form S-3, and the
SEC has not notified the Company of any objection to the use of the form of the
Registration Statement pursuant to Rule 401(g)(1) of the Securities Act. The
Registration Statement, as of its effective date, meets the requirements set
forth in Rule 415(a)(1)(x) pursuant to the Securities Act. At the earliest time
after the filing of the Registration Statement that the Company or another
offering participant made a bona fide offer (within the meaning of Rule
164(h)(2) of the Securities Act) relating to any of the Securities, the Company
was not and is not an Ineligible Issuer (as defined in Rule 405 of the
Securities Act). The Company has not distributed any offering material in
connection with the offering and sale of any of the Securities, and, until the
Investor does not hold any of the Securities, shall not distribute any offering
material in connection with the offering and sale of any of the Securities, to
or by the Investor, in each case, other than the Registration Statement or any
amendment thereto, the Prospectus or any Prospectus Supplement required pursuant
to applicable law or the Transaction Documents. The Company has not made, and
agrees that unless it obtains the prior written consent of the Investor it will
not make, an offer relating to the Securities that would constitute a “free
writing prospectus” as defined in Rule 405 under the Securities Act. The Company
shall comply with the requirements of Rules 164 and 433 under the Securities Act
applicable to any such free writing prospectus consented to by the Investor,
including in respect of timely filing with the SEC, legending and record
keeping.

 

-15-

--------------------------------------------------------------------------------

 

 

(v)     DTC Eligibility. The Company, through the Transfer Agent, currently
participates in the DTC Fast Automated Securities Transfer (FAST) Program and
the Common Stock can be transferred electronically to third parties via the DTC
Fast Automated Securities Transfer (FAST) Program.

 

(w)      Sarbanes-Oxley. The Company is in material compliance with all
provisions of the Sarbanes-Oxley Act of 2002, as amended, which are applicable
to it as of the date hereof.

 

(x)     Certain Fees. Except as disclosed on Schedule 4(x), no brokerage or
finder’s fees or commissions are or will be payable by the Company to any
broker, financial advisor or consultant, finder, placement agent, investment
banker, bank or other Person with respect to the transactions contemplated by
the Transaction Documents. Except as disclosed on Schedule 4(x), the Investor
shall have no obligation with respect to any fees or with respect to any claims
made by or on behalf of other Persons for fees of a type contemplated in this
Section 4(x) that may be due in connection with the transactions contemplated by
the Transaction Documents.

 

(y)     Investment Company. The Company is not, and immediately after receipt of
payment for the Securities will not be, an “investment company” within the
meaning of the Investment Company Act of 1940, as amended.

 

(z)     Listing and Maintenance Requirements. The Common Stock is registered
pursuant to Section 12(b) of the Exchange Act, and the Company has taken no
action designed to, or which to its knowledge is likely to have the effect of,
terminating the registration of the Common Stock pursuant to the Exchange Act
nor has the Company received any notification that the SEC is currently
contemplating terminating such registration. The Company has not, in the twelve
(12) months preceding the date hereof, received any notice from the Principal
Market to the effect that the Company is not in compliance with the listing or
maintenance requirements of the Principal Market. As of the date of this
Agreement, the Company is in compliance with all such listing and maintenance
requirements, except for Nasdaq Listing Rule 5550(a)(2).

 

(aa)     Accountants. The Company’s accountants are set forth in the SEC
Documents and, to the knowledge of the Company, such accountants are an
independent registered public accounting firm as required by the Securities Act.

 

(bb)     No Market Manipulation. The Company has not, and to its knowledge no
Person acting on its behalf has, (i) taken, directly or indirectly, any action
designed to cause or to result in the stabilization or manipulation of the price
of any security of the Company to facilitate the sale or resale of any of the
Securities, (ii) sold, bid for, purchased, or, paid any compensation for
soliciting purchases of, any of the Securities, or (iii) paid or agreed to pay
to any Person any compensation for soliciting another to purchase any other
securities of the Company.

 

(cc)     Shell Company Status. The Company is not currently, and has never been,
an issuer identified in Rule 144(i)(1) under the Securities Act.

 

5.     COVENANTS.

 

(a)     Filing of Current Report and Initial Prospectus Supplement. The Company
agrees that it shall, within the time required under the Exchange Act, file with
the SEC a report on Form 8-K relating to the transactions contemplated by, and
describing the material terms and conditions of, the Transaction Documents (the
“Current Report”). The Company further agrees that it shall, within the time
required under Rule 424(b) under the Securities Act, file with the SEC the
Initial Prospectus Supplement pursuant to Rule 424(b) under the Securities Act
specifically relating to the transactions contemplated by, and describing the
material terms and conditions of, the Transaction Documents, containing
information previously omitted at the time of effectiveness of the Registration
Statement in reliance on Rule 430B under the Securities Act, and disclosing all
information relating to the transactions contemplated hereby required to be
disclosed in the Registration Statement and the Prospectus as of the date of the
Initial Prospectus Supplement, including, without limitation, information
required to be disclosed in the section captioned “Plan of Distribution” in the
Prospectus. The Investor acknowledges that it will be identified in the Initial
Prospectus Supplement as an underwriter within the meaning of Section 2(a)(11)
of the Securities Act. The Company shall permit the Investor to review and
comment upon the Current Report and the Initial Prospectus Supplement at least
two (2) Business Days prior to their filing with the SEC, the Company shall give
due consideration to all such comments, and the Company shall not file the
Current Report or the Initial Prospectus Supplement with the SEC in a form to
which the Investor reasonably objects. The Investor shall use its reasonable
best efforts to comment upon the Current Report and the Initial Prospectus
Supplement within one (1) Business Day from the date the Investor receives the
final pre-filing draft version thereof from the Company. The Investor shall
furnish to the Company such information regarding itself, the Securities held by
it and the intended method of distribution thereof, including any arrangement
between the Investor and any other Person relating to the sale or distribution
of the Securities, as shall be reasonably requested by the Company in connection
with the preparation and filing of the Current Report and the Initial Prospectus
Supplement, and shall otherwise cooperate with the Company as reasonably
requested by the Company in connection with the preparation and filing of the
Current Report and the Initial Prospectus Supplement with the SEC.

 

-16-

--------------------------------------------------------------------------------

 

 

(b)     Blue Sky. The Company shall take all such action, if any, as is
reasonably necessary in order to obtain an exemption for or to register or
qualify (i) the issuance of the Commitment Shares and the sale of the Purchase
Shares to the Investor under this Agreement and (ii) any subsequent resale of
the Commitment Shares and all Purchase Shares by the Investor, in each case,
under applicable securities or “Blue Sky” laws of the states of the United
States in such states as is reasonably requested by the Investor from time to
time, and shall provide evidence of any such action so taken to the Investor.

 

(c)     Listing/DTC. To the extent applicable, the Company shall promptly secure
the listing of all of the Purchase Shares and Commitment Shares to be issued to
the Investor hereunder on the Principal Market (subject to official notice of
issuance) and upon each other national securities exchange or automated
quotation system, if any, upon which the Common Stock is then listed, and shall
use commercially reasonable efforts to maintain, so long as any shares of Common
Stock shall be so listed, such listing of all such Securities from time to time
issuable hereunder. The Company shall use commercially reasonable efforts to
maintain the listing of the Common Stock on the Principal Market and shall
comply in all respects with the Company’s reporting, filing and other
obligations under the bylaws or rules and regulations of the Principal Market.
The Company shall not take any action that would reasonably be expected to
result in the delisting or suspension of the Common Stock on the Principal
Market. The Company shall promptly, and in no event later than the following
Business Day, provide to the Investor copies of any notices it receives from the
Principal Market regarding the continued eligibility of the Common Stock for
listing on the Principal Market; provided, however, that the Company shall not
be required to provide the Investor copies of any such notice that the Company
reasonably believes constitutes material non-public information and the Company
would not be required to publicly disclose such notice in any report or
statement filed with the SEC under the Exchange Act (including on Form 8-K) or
the Securities Act. The Company shall pay all fees and expenses in connection
with satisfying its obligations under this Section 5(c). The Company shall take
all action necessary to ensure that its Common Stock can be transferred
electronically as DWAC Shares.

 

-17-

--------------------------------------------------------------------------------

 

 

(d)     Prohibition of Short Sales and Hedging Transactions. The Investor agrees
that beginning on the date of this Agreement and ending on the date of
termination of this Agreement as provided in Section 11, the Investor and its
agents, representatives and affiliates shall not in any manner whatsoever enter
into or effect, directly or indirectly, any (i) “short sale” (as such term is
defined in Rule 200 of Regulation SHO of the Exchange Act) of the Common Stock
or (ii) hedging transaction, which establishes a net short position with respect
to the Common Stock.

 

(e)     Issuance of Commitment Shares. In consideration for the Investor’s
execution and delivery of this Agreement, the Company shall cause the Transfer
Agent to issue, on the date of this Agreement, 294,118 shares of Common Stock
(the “Commitment Shares”) directly to the Investor electronically as DWAC Shares
and shall deliver to the Transfer Agent the Irrevocable Transfer Agent
Instructions with respect to the issuance of the Commitment Shares. For the
avoidance of doubt, all of the Commitment Shares shall be fully earned as of the
date of this Agreement, whether or not the Commencement shall occur or any
Purchase Shares are purchased by the Investor under this Agreement and
irrespective of any termination of this Agreement.

 

(f)     Due Diligence; Non-Public Information. The Investor shall have the
right, from time to time as the Investor may reasonably deem appropriate and
upon reasonable advance notice to the Company, to perform reasonable due
diligence on the Company during normal business hours. The Company and its
officers and employees shall provide information and reasonably cooperate with
the Investor in connection with any reasonable request by the Investor related
to the Investor’s due diligence of the Company. Each party hereto agrees not to
disclose any Confidential Information of the other party to any third party and
shall not use the Confidential Information for any purpose other than in
connection with, or in furtherance of, the transactions contemplated hereby.
Each party hereto acknowledges that the Confidential Information shall remain
the property of the disclosing party and agrees that it shall take all
reasonable measures to protect the secrecy of any Confidential Information
disclosed by the other party. The receiving party may disclose Confidential
Information to the extent such information is required to be disclosed by law,
regulation or order of a court of competent jurisdiction or regulatory
authority, provided that the receiving party shall promptly notify the
disclosing party when such requirement to disclose arises, and shall cooperate
with the disclosing party so as to enable the disclosing party to: (i) seek an
appropriate protective order; and (ii) make any applicable claim of
confidentiality in respect of such Confidential Information; and provided,
further, that the receiving party shall disclose Confidential Information only
to the extent required by the protective order or other similar order, if such
an order is obtained, and, if no such order is obtained, the receiving party
shall disclose only the minimum amount of such Confidential Information required
to be disclosed in order to comply with the applicable law, regulation or order.
In addition, any such Confidential Information disclosed pursuant to this
section shall continue to be deemed Confidential Information. Notwithstanding
anything in this Agreement to the contrary, the Company and the Investor agree
that neither the Company nor any other Person acting on its behalf shall provide
the Investor or its agents or counsel with any information that constitutes or
may reasonably be considered to constitute material, non-public information,
unless a simultaneous public announcement thereof is made by the Company in the
manner contemplated by Regulation FD. In the event of a breach of the foregoing
covenant by the Company or any Person acting on its behalf after the date of
this Agreement (as determined in the reasonable good faith judgment of the
Investor), in addition to any other remedy provided herein or in the other
Transaction Documents, the Investor shall have the right to make a public
disclosure, in the form of a press release, public advertisement or otherwise,
of such material, non-public information without the prior approval by the
Company; provided the Investor shall have first provided notice to the Company
that it believes it has received information that constitutes material,
non-public information, the Company shall have at least 24 hours to publically
disclose such material, non-public information prior to any such disclosure by
the Investor, and the Company shall have failed to publicly disclose such
material, non-public information within such time period. The Investor shall not
have any liability to the Company, or any of its directors, officers, employees,
stockholders or agents, for any such disclosure. The Company understands and
confirms that the Investor shall be relying on the foregoing covenants in
effecting transactions in securities of the Company.

 

-18-

--------------------------------------------------------------------------------

 

 

(g)      Purchase Records. The Investor and the Company shall each maintain
records showing the remaining Available Amount at any given time and the dates
and Purchase Amounts for each Regular Purchase and Accelerated Purchase or shall
use such other method, reasonably satisfactory to the Investor and the Company.

 

(h)     Taxes. The Company shall pay any and all transfer, stamp or similar
taxes that may be payable with respect to the issuance and delivery of any
shares of Common Stock to the Investor made under this Agreement.

 

(i)      Effective Registration Statement; Current Prospectus; Securities Law
Compliance. The Company shall use its reasonable best efforts to keep the
Registration Statement effective pursuant to Rule 415 promulgated under the
Securities Act, and to keep the Registration Statement and the Prospectus
current and available for issuances and sales of all of the Securities by the
Company to the Investor, and for the resale by the Investor, at all times until
the earlier of (i) the date on which the Investor shall have sold all the
Securities and no Available Amount remains under this Agreement and (ii) 180
days following the earlier of termination of this Agreement and Maturity Date
(the "Registration Period"). Without limiting the generality of the foregoing,
during the Registration Period, the Company shall (a) take all action necessary
to cause the Common Stock to continue to be registered as a class of securities
under Sections 12(b) or 12(g) of the Exchange Act, shall comply with its
reporting and filing obligations under the Exchange Act, and shall not take any
action or file any document (whether or not permitted by the Exchange Act) to
terminate or suspend such registration or to terminate or suspend its reporting
and filing obligations under the Exchange Act, and (b) prepare and file with the
SEC, at the Company’s expense, such amendments (including, without limitation,
post-effective amendments) to the Registration Statement and such Prospectus
Supplements pursuant to Rule 424(b) under the Securities Act, in each case, as
may be necessary to keep the Registration Statement effective pursuant to Rule
415 promulgated under the Securities Act, and to keep the Registration Statement
and the Prospectus current and available for issuances and sales of all of the
Securities by the Company to the Investor, and for the resale of all of the
Securities by the Investor, at all times during the Registration Period (it
being hereby acknowledged and agreed that the Company shall prepare and file
with the SEC, at the Company’s expense, immediately prior to the third
anniversary of the initial effective date of the Registration Statement (the
“Renewal Date”), a new Registration Statement relating to the Securities, in a
form satisfactory to the Investor and its counsel, and the Company shall use its
reasonable best efforts to cause such Registration Statement to be declared
effective within 180 days after the Renewal Date unless the Registration Period
has lapsed). The Investor shall furnish to the Company such information
regarding itself, the Securities held by it and the intended method of
distribution thereof as shall be reasonably requested by the Company in
connection with the preparation and filing of any such amendment to the
Registration Statement (or new Registration Statement) or any such Prospectus
Supplement, and shall otherwise cooperate with the Company as reasonably
requested by the Company in connection with the preparation and filing of any
such amendment to the Registration Statement (or new Registration Statement) or
any such Prospectus Supplement. The Company shall comply with all applicable
federal, state and foreign securities laws in connection with the offer,
issuance and sale of the Securities contemplated by the Transaction Documents.
Without limiting the generality of the foregoing, neither the Company nor any of
its officers, directors or affiliates, acting on the Company’s behalf, will
take, directly or indirectly, any action designed or intended to stabilize or
manipulate the price of any security of the Company, or which would reasonably
be expected to cause or result in, stabilization or manipulation of the price of
any security of the Company.

 

-19-

--------------------------------------------------------------------------------

 

 

(j)     Stop Orders. The Company shall advise the Investor promptly (but in no
event later than 24 hours) and shall confirm such advice in writing: (i) of the
Company’s receipt of notice of any request by the SEC for amendment of or a
supplement to the Registration Statement, the Prospectus, any Prospectus
Supplement or for any additional information with respect thereto; (ii) of the
Company’s receipt of notice of the issuance by the SEC of any stop order
suspending the effectiveness of the Registration Statement or prohibiting or
suspending the use of the Prospectus or any Prospectus Supplement, or of the
Company’s receipt of any notification of the suspension of qualification of the
Securities for offering or sale in any jurisdiction or the initiation or
contemplated initiation of any proceeding for such purpose; and (iii) of the
Company becoming aware of the happening of any event, which makes any statement
of a material fact made in the Registration Statement, the Prospectus or any
Prospectus Supplement untrue or which requires the making of any additions to or
changes to the statements then made in the Registration Statement, the
Prospectus or any Prospectus Supplement in order to state a material fact
required by the Securities Act to be stated therein or necessary in order to
make the statements then made therein (in the case of the Prospectus or any
Prospectus Supplement, in light of the circumstances under which they were made)
not misleading, or of the necessity to amend the Registration Statement or
supplement the Prospectus or any Prospectus Supplement to comply with the
Securities Act or any other law. The Company shall not be required to disclose
to the Investor the substance or specific reasons of any of the events set forth
in clauses (i) through (iii) of the immediately preceding sentence, but rather,
shall only be required to disclose that the event has occurred. The Company
shall not deliver to the Investor any Regular Purchase Notice or Accelerated
Purchase Notice, and the Investor shall not be obligated to purchase any shares
of Common Stock under this Agreement, during the continuation or pendency of any
of the foregoing events. If at any time the SEC shall issue any stop order
suspending the effectiveness of the Registration Statement or prohibiting or
suspending the use of the Prospectus or any Prospectus Supplement, the Company
shall use its reasonable best efforts to obtain the withdrawal of such order at
the earliest possible time. The Company shall furnish to the Investor, without
charge, a copy of any correspondence from the SEC or the staff of the SEC to the
Company or its representatives relating to the Registration Statement or the
Prospectus, as the case may be.

 

(k)     Amendments to Registration Statement; Prospectus Supplements. Except as
provided in this Agreement and other than periodic and current reports required
to be filed pursuant to the Exchange Act, the Company shall not file with the
SEC any amendment to the Registration Statement or any supplement to the Base
Prospectus that refers to the Investor, the Transaction Documents or the
transactions contemplated thereby (including, without limitation, any Prospectus
Supplement filed in connection with the transactions contemplated by the
Transaction Documents), in each case with respect to which (a) the Investor
shall not previously have been advised and afforded the opportunity to review
and comment thereon at least two (2) Business Days prior to filing with the SEC,
as the case may be, (b) the Company shall not have given due consideration to
any comments thereon received from the Investor or its counsel, or (c) the
Investor shall reasonably object, unless the Company reasonably has determined
that it is necessary to amend the Registration Statement or make any supplement
to the Prospectus to comply with the Securities Act or any other applicable law
or regulation, in which case the Company shall promptly (but in no event later
than 24 hours) so inform the Investor, the Investor shall be provided with a
reasonable opportunity to review and comment upon any disclosure referring to
the Investor, the Transaction Documents or the transactions contemplated
thereby, as applicable, and the Company shall promptly furnish to the Investor a
copy thereof. In addition, for so long as, in the reasonable opinion of counsel
for the Investor, the Prospectus is required to be delivered in connection with
any acquisition or sale of Securities by the Investor, the Company shall not
file any Prospectus Supplement with respect to the Securities without furnishing
to the Investor as many copies of such Prospectus Supplement, together with the
Prospectus, as the Investor may reasonably request.

 

-20-

--------------------------------------------------------------------------------

 

 

(l)     Prospectus Delivery. The Company consents to the use of the Prospectus
(and of each Prospectus Supplement thereto) in accordance with the provisions of
the Securities Act and with the securities or “blue sky” laws of the
jurisdictions in which the Securities may be sold by the Investor, in connection
with the offering and sale of the Securities and for such period of time
thereafter as the Prospectus is required by the Securities Act to be delivered
in connection with sales of the Securities. The Company will make available to
the Investor upon request, and thereafter from time to time will furnish to the
Investor, as many copies of the Prospectus (and each Prospectus Supplement
thereto) as the Investor may reasonably request for the purposes contemplated by
the Securities Act within the time during which the Prospectus is required by
the Securities Act to be delivered in connection with sales of the Securities.
If during such period of time any event shall occur that in the reasonable
judgment of the Company and its counsel, or in the reasonable judgment of the
Investor and its counsel, is required to be set forth in the Registration
Statement, the Prospectus or any Prospectus Supplement or should be set forth
therein in order to make the statements made therein (in the case of the
Prospectus or any Prospectus Supplement, in light of the circumstances under
which they were made) not misleading, or if in the reasonable judgment of the
Company and its counsel, or in the reasonable judgment of the Investor and its
counsel, it is otherwise necessary to amend the Registration Statement or
supplement the Prospectus or any Prospectus Supplement to comply with the
Securities Act or any other applicable law or regulation, the Company shall
forthwith prepare and, subject to Section 5(k) above, file with the SEC an
appropriate amendment to the Registration Statement or an appropriate Prospectus
Supplement and in each case shall expeditiously furnish to the Investor, at the
Company’s expense, such amendment to the Registration Statement or such
Prospectus Supplement, as applicable, as may be necessary to reflect any such
change or to effect such compliance. The Company shall have no obligation to
separately advise the Investor of, or deliver copies to the Investor of, the SEC
Documents, all of which the Investor shall be deemed to have notice of.

 

(m)     Integration. From and after the date of this Agreement, the Company will
not, and will use its commercially reasonable efforts to ensure that no Person
acting on its behalf will, directly or indirectly, make any offers or sales of
any security or solicit any offers to buy any security, under circumstances that
would cause this offering of the Securities to be integrated with other
offerings by the Company in a manner that would require stockholder approval
pursuant to the rules of the Principal Market on which any of the securities of
the Company are listed or designated, unless stockholder approval is obtained
before the closing of such subsequent transaction in accordance with the rules
of such Principal Market.

 

(n)     Use of Proceeds. The Company will use the net proceeds from the offering
as described in the Prospectus.

 

(o)     Other Transactions. The Company shall not enter into, announce or
recommend to its stockholders any agreement, plan, arrangement or transaction in
or of which the terms thereof would restrict, materially delay, conflict with or
impair the ability or right of the Company to perform its obligations under the
Transaction Documents, including, without limitation, the obligation of the
Company to deliver the Purchase Shares and the Commitment Shares to the Investor
in accordance with the terms of the Transaction Documents.

 

(p)     Required Filings Relating to Purchases. To the extent required under the
Securities Act or under interpretations by the SEC thereof, as promptly as
practicable after the close of each of the Company’s fiscal quarters (or on such
other dates as required under the Securities Act or under interpretations by the
SEC thereof), the Company shall prepare a Prospectus Supplement, which will set
forth the number of Purchase Shares sold to the Investor during such quarterly
period (or other relevant period), the purchase price for such Purchase Shares
and the net proceeds received by the Company from such sales, and shall file
such Prospectus Supplement with the SEC pursuant to Rule 424(b) under the
Securities Act (and within the time periods required by Rule 424(b) and Rule
430B under the Securities Act). If any such quarterly Prospectus Supplement is
not required to be filed under the Securities Act or under interpretations by
the SEC thereof, the Company shall disclose the information referenced in the
immediately preceding sentence in its annual report on Form 10-K or its
quarterly report on Form 10-Q (as applicable) in respect of the quarterly period
that ended immediately before the filing of such report in which sales of
Purchase Shares were made to the Investor under this Agreement, and file such
report with the SEC within the applicable time period required by the Exchange
Act. The Company shall not file any Prospectus Supplement pursuant to this
Section 5(p), and shall not file any report containing disclosure relating to
such sales of Purchase Shares, unless a copy of such Prospectus Supplement or
disclosure has been submitted to the Investor a reasonable period of time before
the filing and the Investor has not reasonably objected thereto (it being
acknowledged and agreed that the Company shall not submit any portion of any
Form 10-K or Form 10-Q other than the specific disclosure relating to any sales
of Purchase Shares). The Company shall also furnish copies of all such
Prospectus Supplements to each exchange or market in the United States on which
sales of the Purchase Shares may be made as may be required by the rules or
regulations of such exchange or market, if applicable.

 

-21-

--------------------------------------------------------------------------------

 

 

(q)     No Variable Rate Transactions. From and after the date of this Agreement
until the 24-month anniversary of the date of this Agreement (irrespective of
any earlier termination of this Agreement), the Company shall be prohibited from
effecting or entering into an agreement to effect any issuance by the Company of
Common Stock or Common Stock Equivalents (or a combination of units thereof)
involving a Variable Rate Transaction, other than in connection with an Exempt
Issuance. The Investor shall be entitled to obtain injunctive relief as provided
in Section 12(m) against the Company to preclude any such issuance, which remedy
shall be in addition to any right to collect damages, without the necessity of
showing economic loss and without any bond or other security being required.
“Common Stock Equivalents” means any securities of the Company which entitle the
holder thereof to acquire at any time Common Stock, including, without
limitation, any debt, preferred stock, rights, options, warrants or other
instrument that is at any time convertible into or exercisable or exchangeable
for, or otherwise entitles the holder thereof to receive, Common Stock.
“Variable Rate Transaction” means a transaction in which the Company (i) issues
or sells any debt or equity securities that are convertible into, exchangeable
or exercisable for, or include the right to receive additional shares of Common
Stock or Common Stock Equivalents either (A) at a conversion price, exercise
price, exchange rate or other price that is based upon and/or varies with the
trading prices of or quotations for the Common Stock at any time after the
initial issuance of such debt or equity securities, or (B) with a conversion,
exercise or exchange price that is subject to being reset at some future date
after the initial issuance of such debt or equity security or upon the
occurrence of specified or contingent events directly or indirectly related to
the business of the Company or the market for the Common Stock (including,
without limitation, any “full ratchet” anti-dilution provisions, but excluding
any “weighted average” anti-dilution provisions or any “cashless” or “net”
exercise provisions), (ii) issues or sells any debt or equity securities,
including without limitation, Common Stock or Common Stock Equivalents, either
(A) at a price that is subject to being reset at some future date after the
initial issuance of such debt or equity security or upon the occurrence of
specified or contingent events directly or indirectly related to the business of
the Company or the market for the Common Stock, or (B) that is subject to or
contains any put, call, redemption, buy-back, price-reset or other similar
provision or mechanism (including, without limitation, a “Black-Scholes” put or
call right) that provides for the issuance of additional debt or equity
securities of the Company or the payment of cash by the Company, or (iii) enters
into any agreement, including, but not limited to, an “equity line of credit”,
“at-the-market offering” or other continuous offering or similar offering of
Common Stock or Common Stock Equivalents, whereby the Company may sell Common
Stock or Common Stock Equivalents at a future determined price. “Exempt
Issuance” means the issuance of (a) Common Stock, Common Stock Equivalents or
options to employees, officers, directors or vendors of the Company pursuant to
any stock or option plan duly adopted for such purpose, by the Board of
Directors or a majority of the members of a committee of directors established
for such purpose, (b) securities upon the exercise or exchange of or conversion
of any Securities issued hereunder and/or other securities exercisable or
exchangeable for or convertible into Common Stock issued and outstanding on the
date of this Agreement, provided that such securities have not been amended
since the date of this Agreement to increase the number of such securities or to
decrease the exercise price, exchange price or conversion price of such
securities, (c) securities issued pursuant to acquisitions or strategic
transactions approved by the Board of Directors or a majority of the members of
a committee of directors established for such purpose, which acquisitions or
strategic transactions can have a Variable Rate Transaction component, provided
that any such issuance shall only be to a Person (or to the equity holders of a
Person) which is, itself or through its subsidiaries, an operating company or an
asset in a business synergistic with the business of the Company and shall
provide to the Company additional benefits in addition to the investment of
funds, but shall not include a transaction in which the Company is issuing
securities primarily for the purpose of raising capital or to an entity whose
primary business is investing in securities, or (d) shares of Common Stock
issued and sold pursuant to any “at-the-market offering” of Common Stock through
a registered broker-dealer pursuant to an agreement executed from and after the
date of this Agreement.

 

-22-

--------------------------------------------------------------------------------

 

 

6.     TRANSFER AGENT INSTRUCTIONS.

 

On the date of this Agreement, the Company shall issue to the Transfer Agent
(and any subsequent transfer agent) irrevocable instructions, in the form
substantially similar to those used by the Investor in substantially similar
transactions, to issue the Purchase Shares and the Commitment Shares in
accordance with the terms of this Agreement (the “Irrevocable Transfer Agent
Instructions”). All Securities to be issued to or for the benefit of the
Investor pursuant to this Agreement shall be issued as DWAC Shares. The Company
warrants to the Investor that no instruction other than the Irrevocable Transfer
Agent Instructions referred to in this Section 6 will be given by the Company to
the Transfer Agent with respect to the Securities, and the Securities shall
otherwise be freely transferable on the books and records of the Company.

 

 

7.

CONDITIONS TO THE COMPANY'S RIGHT TO COMMENCE

SALES OF SHARES OF COMMON STOCK.

 

The right of the Company hereunder to commence sales of the Purchase Shares on
the Commencement Date is subject to the satisfaction or, where legally
permissible, the waiver of each of the following conditions:

 

(a)     The Investor shall have executed each of the Transaction Documents and
delivered the same to the Company;

 

(b)     No stop order with respect to the Registration Statement shall be
pending or threatened by the SEC;

 

(c)     All federal, state, local and foreign governmental laws, rules and
regulations applicable to the transactions contemplated by the Transaction
Documents and necessary for the execution, delivery and performance of the
Transaction Documents and the consummation of the transactions contemplated
thereby in accordance with the terms thereof shall have been complied with, and
all consents, authorizations and orders of, and all filings and registrations
with, all federal, state, local and foreign courts or governmental agencies and
all federal, state, local and foreign regulatory or self-regulatory agencies
necessary for the execution, delivery and performance of the Transaction
Documents and the consummation of the transactions contemplated thereby in
accordance with the terms thereof shall have been obtained or made, including,
without limitation, in each case those required prior to the commencement of
sales of Purchase Shares under the Securities Act, the Exchange Act, applicable
state securities or “Blue Sky” laws or applicable rules and regulations of the
Principal Market or otherwise required by the SEC, the Principal Market, or any
state securities regulators;

 

-23-

--------------------------------------------------------------------------------

 

 

(d)     No statute, regulation, order, decree, writ, ruling or injunction shall
have been enacted, entered, promulgated, threatened or endorsed by any federal,
state or local court or governmental authority of competent jurisdiction which
prohibits the consummation of or which would materially modify or delay any of
the transactions contemplated by the Transaction Documents;

 

(e)     All Securities to be issued by the Company to the Investor under the
Transaction Documents shall have been approved for listing on the Principal
Market in accordance with the applicable rules and regulations of the Principal
Market, subject only to official notice of issuance; and

 

(f)     The representations and warranties of the Investor shall be true and
correct in all material respects as of the date hereof and as of the
Commencement Date as though made at that time.

 

 

8.

CONDITIONS TO THE INVESTOR'S OBLIGATION TO PURCHASE SHARES OF COMMON STOCK.

 

The obligation of the Investor to buy Purchase Shares under this Agreement is
subject to the satisfaction or, where legally permissible, the waiver of each of
the following conditions on or prior to the Commencement Date and, once such
conditions have been initially satisfied, there shall not be any ongoing
obligation to satisfy such conditions after the Commencement has occurred:

 

(a)     The Company shall have executed each of the Transaction Documents and
delivered the same to the Investor;

 

(b)     The Common Stock shall be listed on the Principal Market and all
Securities to be issued by the Company to the Investor pursuant to this
Agreement shall have been approved for listing on the Principal Market in
accordance with the applicable rules and regulations of the Principal Market,
subject only to official notice of issuance;

 

(c)     The Investor shall have received the opinions of the Company's legal
counsel dated as of the Commencement Date substantially in the forms agreed to
prior to the date of this Agreement by the Company’s legal counsel and the
Investor’s legal counsel;

 

(d)     The representations and warranties of the Company shall be true and
correct in all material respects (except to the extent that any of such
representations and warranties is already qualified as to materiality in Section
4 above, in which case, such representations and warranties shall be true and
correct without further qualification) as of the date when made and as of the
Commencement Date as though made at that time (except for representations and
warranties that speak as of a specific date) and the Company shall have
performed, satisfied and complied with the covenants, agreements and conditions
required by the Transaction Documents to be performed, satisfied or complied
with by the Company at or prior to the Commencement Date. The Investor shall
have received a certificate, executed by the CEO, President or CFO of the
Company, dated as of the Commencement Date, to the foregoing effect in the form
attached hereto as Exhibit A;

 

-24-

--------------------------------------------------------------------------------

 

 

(e)     The Board of Directors of the Company shall have adopted the Signing
Resolutions which shall be in full force and effect without any amendment or
supplement thereto as of the Commencement Date;

 

(f)     As of the Commencement Date, the Company shall have reserved out of its
authorized and unissued Common Stock, solely for the purpose of effecting
purchases of Purchase Shares hereunder, 28,294,118 shares of Common Stock;

 

(g)     The Irrevocable Transfer Agent Instructions shall have been delivered to
and acknowledged in writing by the Company and the Company's Transfer Agent (or
any successor transfer agent), and the Commitment Shares required to be issued
on the date of this Agreement in accordance with Section 5(e) hereof shall have
been issued directly to the Investor electronically as DWAC Shares;

 

(h)     The Company shall have delivered to the Investor a certificate
evidencing the incorporation and good standing of the Company in the State of
Delaware issued by the Secretary of State of the State of Delaware as of a date
within ten (10) Business Days of the Commencement Date;

 

(i)     The Company shall have delivered to the Investor a certified copy of the
Certificate of Incorporation as certified by the Secretary of State of the State
of Delaware within ten (10) Business Days of the Commencement Date;

 

(j)     The Company shall have delivered to the Investor a secretary's
certificate executed by the Secretary of the Company, dated as of the
Commencement Date, in the form attached hereto as Exhibit B;

 

(k)     The Registration Statement shall continue to be effective and no stop
order with respect to the Registration Statement shall be pending or threatened
by the SEC. The Company shall have a maximum dollar amount certain of Common
Stock registered under the Registration Statement which is sufficient to issue
to the Investor not less than (i) the full Available Amount worth of Purchase
Shares plus (ii) all of the Commitment Shares. The Current Report and the
Initial Prospectus Supplement each shall have been filed with the SEC, as
required pursuant to Section 5(a), and copies of the Prospectus shall have been
delivered to the Investor in accordance with Section 5(m) hereof. The Prospectus
shall be current and available for issuances and sales of all of the Securities
by the Company to the Investor, and for the resale of all of the Securities by
the Investor. Any other Prospectus Supplements required to have been filed by
the Company with the SEC under the Securities Act at or prior to the
Commencement Date shall have been filed with the SEC within the applicable time
periods prescribed for such filings under the Securities Act. All reports,
schedules, registrations, forms, statements, information and other documents
required to have been filed by the Company with the SEC at or prior to the
Commencement Date pursuant to the reporting requirements of the Exchange Act
shall have been filed with the SEC within the applicable time periods prescribed
for such filings under the Exchange Act;

 

(l)     No Event of Default (as defined below) has occurred, or any event which,
after notice and/or lapse of time, would become an Event of Default has
occurred;

 

(m)     All federal, state and local governmental laws, rules and regulations
applicable to the transactions contemplated by the Transaction Documents and
necessary for the execution, delivery and performance of the Transaction
Documents and the consummation of the transactions contemplated thereby in
accordance with the terms thereof shall have been complied with, and all
consents, authorizations and orders of, and all filings and registrations with,
all federal, state and local courts or governmental agencies and all federal,
state and local regulatory or self-regulatory agencies necessary for the
execution, delivery and performance of the Transaction Documents and the
consummation of the transactions contemplated thereby in accordance with the
terms thereof shall have been obtained or made, including, without limitation,
in each case those required under the Securities Act, the Exchange Act,
applicable state securities or “Blue Sky” laws or applicable rules and
regulations of the Principal Market, or otherwise required by the SEC, the
Principal Market or any state securities regulators;

 

-25-

--------------------------------------------------------------------------------

 

 

(n)     No statute, regulation, order, decree, writ, ruling or injunction shall
have been enacted, entered, promulgated, threatened or endorsed by any federal,
state, local or foreign court or governmental authority of competent
jurisdiction which prohibits the consummation of or which would materially
modify or delay any of the transactions contemplated by the Transaction
Documents; and

 

(o)     No action, suit or proceeding before any federal, state, local or
foreign arbitrator or any court or governmental authority of competent
jurisdiction shall have been commenced or threatened, and no inquiry or
investigation by any federal, state, local or foreign governmental authority of
competent jurisdiction shall have been commenced or threatened, against the
Company, or any of the officers, directors or affiliates of the Company, seeking
to restrain, prevent or change the transactions contemplated by the Transaction
Documents, or seeking material damages in connection with such transactions.

 

 

9.

INDEMNIFICATION.

 

In consideration of the Investor's execution and delivery of the Transaction
Documents and acquiring the Securities hereunder and in addition to all of the
Company's other obligations under the Transaction Documents, the Company shall
defend, protect, indemnify and hold harmless the Investor and all of its
affiliates, stockholders, officers, directors and employees and any of the
foregoing Person's agents or other representatives (including, without
limitation, those retained in connection with the transactions contemplated by
this Agreement) (collectively, the “Indemnitees”) from and against any and all
actions, causes of action, suits, claims, losses, costs, penalties, fees,
liabilities and damages, and expenses in connection therewith (irrespective of
whether any such Indemnitee is a party to the action for which indemnification
hereunder is sought), and including reasonable attorneys' fees and disbursements
(the “Indemnified Liabilities”), incurred by any Indemnitee as a result of, or
arising out of, or relating to: (a) any misrepresentation or breach of any
representation or warranty made by the Company in the Transaction Documents or
any other certificate, instrument or document contemplated hereby or thereby,
(b) any breach of any covenant, agreement or obligation of the Company contained
in the Transaction Documents or any other certificate, instrument or document
contemplated hereby or thereby, (c) any cause of action, suit or claim brought
or made against such Indemnitee and arising out of or resulting from the
execution, delivery, performance or enforcement of the Transaction Documents or
any other certificate, instrument or document contemplated hereby or thereby,
(d) any violation of the Securities Act, the Exchange Act, state securities or
“Blue Sky” laws, or the rules and regulations of the Principal Market in
connection with the transactions contemplated by the Transaction Documents by
the Company or any of its affiliates, officers, directors or employees, (e) any
untrue statement or alleged untrue statement of a material fact contained, or
incorporated by reference, in the Registration Statement or any amendment
thereto or any omission or alleged omission to state therein, or in any document
incorporated by reference therein, a material fact required to be stated therein
or necessary to make the statements therein not misleading, or (f) any untrue
statement or alleged untrue statement of a material fact contained, or
incorporated by reference, in the Prospectus, or any omission or alleged
omission to state therein, or in any document incorporated by reference therein,
a material fact required to be stated therein or necessary to make the
statements therein, in light of the circumstances under which they were made,
not misleading; provided, however, that (I) the indemnity contained in clause
(c) of this Section 9 shall not apply to any Indemnified Liabilities which
directly and primarily result from the fraud, gross negligence or willful
misconduct of an Indemnitee, (II) the indemnity contained in clauses (d), (e)
and (f) of this Section 9 shall not apply to any Indemnified Liabilities to the
extent, but only to the extent, arising out of or based upon any untrue
statement or alleged untrue statement or omission or alleged omission made in
reliance upon and in conformity with written information furnished to the
Company by or on behalf of the Investor expressly for use in any Prospectus
Supplement (it being hereby acknowledged and agreed that the written information
set forth on Exhibit C attached hereto is the only written information furnished
to the Company by or on behalf of the Investor expressly for use in the Initial
Prospectus Supplement), if the Prospectus was timely made available by the
Company to the Investor pursuant to Section 5(l), (III) the indemnity contained
in clauses (d), (e) and (f) of this Section 9 shall not inure to the benefit of
the Investor to the extent such Indemnified Liabilities are based on a failure
of the Investor to deliver or to cause to be delivered the Prospectus made
available by the Company, if such Prospectus was timely made available by the
Company pursuant to Section 5(l), and if delivery of the Prospectus would have
cured the defect giving rise to such Indemnified Liabilities, and (IV) the
indemnity in this Section 9 shall not apply to amounts paid in settlement of any
claim if such settlement is effected without the prior written consent of the
Company, which consent shall not be unreasonably withheld, conditioned or
delayed. To the extent that the foregoing undertaking by the Company may be
unenforceable for any reason, the Company shall make the maximum contribution to
the payment and satisfaction of each of the Indemnified Liabilities which is
permissible under applicable law. Any required indemnification payment for any
particular claim shall be made within thirty (30) days from the date the
Investor makes written request for it. A certificate containing reasonable
detail as to the amount of such indemnification submitted to the Company by
Investor shall be conclusive evidence, absent manifest error, of the amount due
from the Company to Investor. If any action shall be brought against any
Indemnitee in respect of which indemnity may be sought pursuant to this
Agreement, such Indemnitee shall promptly notify the Company in writing, and the
Company shall have the right to assume the defense thereof with counsel of its
own choosing reasonably acceptable to the Indemnitee. Any Indemnitee shall have
the right to employ separate counsel in any such action and participate in the
defense thereof, but the fees and expenses of such counsel shall be at the
expense of such Indemnitee, except to the extent that (i) the employment thereof
has been specifically authorized by the Company in writing, (ii) the Company has
failed after a reasonable period of time to assume such defense and to employ
counsel or (iii) in such action there is, in the reasonable opinion of such
separate counsel, a material conflict on any material issue between the position
of the Company and the position of such Indemnitee, in which case the Company
shall be responsible for the reasonable fees and expenses of no more than one
such separate counsel.

 

-26-

--------------------------------------------------------------------------------

 

 

10.     EVENTS OF DEFAULT.

 

An “Event of Default” shall be deemed to have occurred at any time as any of the
following events occurs:

 

(a)     the effectiveness of the Registration Statement (or a new Registration
Statement, as applicable) registering the Securities lapses for any reason
(including, without limitation, the issuance of a stop order or similar order)
or the Registration Statement (or a new Registration Statement, as applicable)
or the Prospectus is unavailable for the sale by the Company to the Investor (or
the resale by the Investor) of any or all of the Securities to be issued to the
Investor under the Transaction Documents (including, without limitation, as a
result of any failure of the Company to satisfy all of the requirements for the
use of a registration statement on Form S-3 pursuant to the Securities Act for
the offering and sale of the Securities contemplated by this Agreement, which,
for the avoidance of doubt, shall not be deemed to occur as a result of the
Company becoming subject to the limitations set forth in General Instruction
I.B.6. of Form S-3 from and after the date of this Agreement), and such lapse or
unavailability continues for a period of ten (10) consecutive Business Days or
for more than an aggregate of thirty (30) Business Days in any 365-day period;

 

(b)     the suspension of the Common Stock from trading or the failure of the
Common Stock to be listed on the Principal Market for a period of one (1)
Business Day, provided that the Company may not direct the Investor to purchase
any shares of Common Stock during any such suspension;

 

(c)     the delisting of the Common Stock from The NASDAQ Global Market,
provided, however, that the Common Stock is not immediately thereafter trading
on The NASDAQ Capital Market, The NASDAQ Global Select Market, the New York
Stock Exchange, the NYSE MKT, the NYSE Arca, the OTC Bulletin Board, or the
OTCQX or OTCQB operated by the OTC Markets Group, Inc. (or any nationally
recognized successor to any of the foregoing);

 

(d)     the failure for any reason by the Transfer Agent to issue Purchase
Shares to the Investor within three (3) Business Days after the applicable
Purchase Date or Accelerated Purchase Date (as applicable) which the Investor is
entitled to receive such Securities;

 

(e)     the Company breaches any representation, warranty, covenant or other
term or condition under any Transaction Document if such breach could have a
Material Adverse Effect and except, in the case of a breach of a covenant which
is reasonably curable, only if such breach continues for a period of at least
five (5) Business Days;

 

(f)     if any Person commences a proceeding against the Company pursuant to or
within the meaning of any Bankruptcy Law;

 

(g)     if the Company, pursuant to or within the meaning of any Bankruptcy Law,
(i) commences a voluntary case, (ii) consents to the entry of an order for
relief against it in an involuntary case, (iii) consents to the appointment of a
Custodian of it or for all or substantially all of its property, or (iv) makes a
general assignment for the benefit of its creditors or is generally unable to
pay its debts as the same become due;

 

(h)     a court of competent jurisdiction enters an order or decree under any
Bankruptcy Law that (i) is for relief against the Company in an involuntary
case, (ii) appoints a Custodian of the Company or for all or substantially all
of its property, or (iii) orders the liquidation of the Company or any
Subsidiary;

 

-27-

--------------------------------------------------------------------------------

 

 

(i)     if at any time the Company is not eligible to transfer its Common Stock
electronically as DWAC Shares; or

 

(j)     if at any time after the Commencement Date, the Exchange Cap is reached
(to the extent the Exchange Cap is applicable pursuant to Section 2(e) hereof).

 

In addition to any other rights and remedies under applicable law and this
Agreement, so long as an Event of Default has occurred and is continuing, or if
any event which, after notice and/or lapse of time, would become an Event of
Default, has occurred and is continuing, or so long as the Closing Sale Price is
below the Floor Price, the Company shall not deliver to the Investor any Regular
Purchase Notice or Accelerated Purchase Notice, and the Investor shall not
purchase any shares of Common Stock under this Agreement.

 

11.     TERMINATION

 

This Agreement may be terminated only as follows:

 

(a)     If pursuant to or within the meaning of any Bankruptcy Law, the Company
commences a voluntary case or any Person commences a proceeding against the
Company, a Custodian is appointed for the Company or for all or substantially
all of its property, or the Company makes a general assignment for the benefit
of its creditors (any of which would be an Event of Default as described in
Sections 10(f), 10(g) and 10(h) hereof), this Agreement shall automatically
terminate without any liability or payment to the Company (except as set forth
below) without further action or notice by any Person.

 

(b)     In the event that the Commencement shall not have occurred on or before
January 31, 2017, due to the failure to satisfy the conditions set forth in
Sections 7 and 8 above with respect to the Commencement, either the Company or
the Investor shall have the option to terminate this Agreement at the close of
business on such date or thereafter without liability of any party to any other
party (except as set forth below); provided, however, that the right to
terminate this Agreement under this Section 11(b) shall not be available to any
party if such party is then in breach of any covenant or agreement contained in
this Agreement or any representation or warranty of such party contained in this
Agreement fails to be true and correct such that the conditions set forth in
Section 7(f) or Section 8(d), as applicable, could not then be satisfied.

 

(c)      At any time after the Commencement Date, the Company shall have the
option to terminate this Agreement for any reason or for no reason by delivering
notice (a “Company Termination Notice”) to the Investor electing to terminate
this Agreement without any liability whatsoever of any party to any other party
under this Agreement (except as set forth below). The Company Termination Notice
shall not be effective until one (1) Business Day after it has been received by
the Investor.

 

(d)     This Agreement shall automatically terminate on the date that the
Company sells and the Investor purchases the full Available Amount as provided
herein, without any action or notice on the part of any party and without any
liability whatsoever of any party to any other party under this Agreement
(except as set forth below).

 

(e)     If for any reason or for no reason the full Available Amount has not
been purchased in accordance with Section 2 of this Agreement by the Maturity
Date, this Agreement shall automatically terminate on the Maturity Date, without
any action or notice on the part of any party and without any liability
whatsoever of any party to any other party under this Agreement (except as set
forth below).

 

-28-

--------------------------------------------------------------------------------

 

 

Except as set forth in Sections 11(a) (in respect of an Event of Default under
Sections 10(f), 10(g) and 10(h)), 11(d) and 11(e), any termination of this
Agreement pursuant to this Section 11 shall be effected by written notice from
the Company to the Investor, or the Investor to the Company, as the case may be,
setting forth the basis for the termination hereof. The representations and
warranties and covenants of the Company and the Investor contained in Sections
3, 4, 5, and 6 hereof, the indemnification provisions set forth in Section 9
hereof and the agreements and covenants set forth in Sections 10, 11 and 12,
shall survive the Commencement and any termination of this Agreement. No
termination of this Agreement shall (i) affect the Company's or the Investor's
rights or obligations under this Agreement with respect to pending Regular
Purchases and Accelerated Purchases and the Company and the Investor shall
complete their respective obligations with respect to any pending Regular
Purchases and Accelerated Purchases under this Agreement or (ii) be deemed to
release the Company or the Investor from any liability for intentional
misrepresentation or willful breach of any of the Transaction Documents.

 

12.     MISCELLANEOUS.

 

(a)     Governing Law; Jurisdiction; Jury Trial. The corporate laws of the State
of Delaware shall govern all issues concerning the relative rights of the
Company and its stockholders. All other questions concerning the construction,
validity, enforcement and interpretation of this Agreement and the other
Transaction Documents shall be governed by the internal laws of the State of
Illinois, without giving effect to any choice of law or conflict of law
provision or rule (whether of the State of Illinois or any other jurisdictions)
that would cause the application of the laws of any jurisdictions other than the
State of Illinois. Each party hereby irrevocably submits to the exclusive
jurisdiction of the state and federal courts sitting in the State of Illinois,
County of Cook, for the adjudication of any dispute hereunder or under the other
Transaction Documents or in connection herewith or therewith, or with any
transaction contemplated hereby or discussed herein, and hereby irrevocably
waives, and agrees not to assert in any suit, action or proceeding, any claim
that it is not personally subject to the jurisdiction of any such court, that
such suit, action or proceeding is brought in an inconvenient forum or that the
venue of such suit, action or proceeding is improper. Each party hereby
irrevocably waives personal service of process and consents to process being
served in any such suit, action or proceeding by mailing a copy thereof to such
party at the address for such notices to it under this Agreement and agrees that
such service shall constitute good and sufficient service of process and notice
thereof. Nothing contained herein shall be deemed to limit in any way any right
to serve process in any manner permitted by law. EACH PARTY HEREBY IRREVOCABLY
WAIVES ANY RIGHT IT MAY HAVE, AND AGREES NOT TO REQUEST, A JURY TRIAL FOR THE
ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN CONNECTION HEREWITH OR ARISING OUT
OF THIS AGREEMENT OR ANY TRANSACTION CONTEMPLATED HEREBY.

 

(b)     Counterparts. This Agreement may be executed in two or more identical
counterparts, all of which shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party and
delivered to the other party; provided that a facsimile signature or signature
delivered by e-mail in a “.pdf” format data file shall be considered due
execution and shall be binding upon the signatory thereto with the same force
and effect as if the signature were an original signature.

 

(c)     Headings. The headings of this Agreement are for convenience of
reference and shall not form part of, or affect the interpretation of, this
Agreement.

 

(d)     Severability. If any provision of this Agreement shall be invalid or
unenforceable in any jurisdiction, such invalidity or unenforceability shall not
affect the validity or enforceability of the remainder of this Agreement in that
jurisdiction or the validity or enforceability of any provision of this
Agreement in any other jurisdiction.

 

-29-

--------------------------------------------------------------------------------

 

 

(e)     Entire Agreement; Amendment. This Agreement supersedes all other prior
oral or written agreements between the Investor, the Company, their affiliates
and Persons acting on their behalf with respect to the subject matter hereof,
and this Agreement, the other Transaction Documents and the instruments
referenced herein contain the entire understanding of the parties with respect
to the matters covered herein and therein and, except as specifically set forth
herein or therein, neither the Company nor the Investor makes any
representation, warranty, covenant or undertaking with respect to such matters.
The Company acknowledges and agrees that is has not relied on, in any manner
whatsoever, any representations or statements, written or oral, other than as
expressly set forth in the Transaction Documents. No provision of this Agreement
may be amended other than by a written instrument signed by both parties hereto.

 

(f)     Notices. Any notices, consents or other communications required or
permitted to be given under the terms of this Agreement must be in writing and
will be deemed to have been delivered: (i) upon receipt when delivered
personally; (ii) upon receipt when sent by facsimile or email (provided
confirmation of transmission is mechanically or electronically generated and
kept on file by the sending party); or (iii) one Business Day after deposit with
a nationally recognized overnight delivery service, in each case properly
addressed to the party to receive the same. The addresses for such
communications shall be:

 

If to the Company:

Senomyx, Inc.

4767 Nexus Drive

San Diego, CA 92121

Telephone:     858-646-8300

Facsimile:     (858) 404-0750

Email:          cathy.lee@senomyx.com

Attention:      Catherine Lee      

 

With a copy (which shall not constitute notice or service of process) to:

Cooley LLP

4401 Eastgate Mall

San Diego, CA 92121

Telephone:     858-550-6142

Facsimile:     858-550-6420

Email:          cbair@cooley.com

Attention:     Charles Bair, Esq.

 

If to the Investor:

Lincoln Park Capital Fund, LLC

440 North Wells, Suite 410

Chicago, IL 60654

Telephone:     312-822-9300

Facsimile:     312-822-9301

Email:          jscheinfeld@lpcfunds.com/jcope@lpcfunds.com

Attention:     Josh Scheinfeld/Jonathan Cope

 

-30-

--------------------------------------------------------------------------------

 

 

With a copy (which shall not constitute notice or service of process) to:

Greenberg Traurig, LLP

The MetLife Building

200 Park Avenue

New York, NY 10166

Telephone:     (212) 801-9200

Facsimile:      (212) 801-6400

Email:        marsicoa@gtlaw.com

Attention:     Anthony J. Marsico, Esq.

 

If to the Transfer Agent:

Computershare Inc.

330 N. Brand Blvd, Suite 701

Glendale, California 91203

Telephone:     (818) 254-3163

Facsimile:      (818) 502-0674

Attention:      Syed Hussaini

 

or at such other address and/or facsimile number and/or to the attention of such
other Person as the recipient party has specified by written notice given to
each other party three (3) Business Days prior to the effectiveness of such
change. Written confirmation of receipt (A) given by the recipient of such
notice, consent or other communication, (B) mechanically or electronically
generated by the sender's facsimile machine or email account containing the
time, date, and recipient facsimile number or email address, as applicable, and
an image of the first page of such transmission or (C) provided by a nationally
recognized overnight delivery service, shall be rebuttable evidence of personal
service, receipt by facsimile or receipt from a nationally recognized overnight
delivery service in accordance with clause (i), (ii) or (iii) above,
respectively.

 

(g)     Successors and Assigns. This Agreement shall be binding upon and inure
to the benefit of the parties and their respective successors and assigns. The
Company shall not assign this Agreement or any rights or obligations hereunder
without the prior written consent of the Investor, including by merger or
consolidation. The Investor may not assign its rights or obligations under this
Agreement.

 

(h)     No Third Party Beneficiaries. This Agreement is intended for the benefit
of the parties hereto and their respective permitted successors and assigns, and
is not for the benefit of, nor may any provision hereof be enforced by, any
other Person.

 

(i)     Publicity. The Company shall afford the Investor and its counsel with
the opportunity to review and comment upon, shall consult with the Investor and
its counsel on the form and substance of, and shall give due consideration to
all such comments from the Investor or its counsel on, any press release, SEC
filing or any other public disclosure by or on behalf of the Company relating to
the Investor, its purchases hereunder or any aspect of the Transaction Documents
or the transactions contemplated thereby, not less than 24 hours prior to the
issuance, filing or public disclosure thereof. The Investor must be provided
with a final version of any such press release, SEC filing or other public
disclosure at least 24 hours prior to any release, filing or use by the Company
thereof; provided, however, that the Company’s obligations pursuant to this
Section 12(i) shall not apply if the form and substance of such press release,
SEC filing, or other public disclosure relating to the Investor, its purchases
hereunder or any aspect of the Transaction Documents or the transactions
contemplated thereby previously have been publicly disclosed by the Company in
compliance with this Section 12(i). The Company agrees and acknowledges that its
failure to fully comply with this provision constitutes a Material Adverse
Effect.

 

-31-

--------------------------------------------------------------------------------

 

 

(j)     Further Assurances. Each party shall do and perform, or cause to be done
and performed, all such further acts and things, and shall execute and deliver
all such other agreements, certificates, instruments and documents, as the other
party may reasonably request in order to carry out the intent and accomplish the
purposes of this Agreement and the consummation of the transactions contemplated
hereby.

 

(k)     No Financial Advisor, Placement Agent, Broker or Finder. The Company
represents and warrants to the Investor that, except as disclosed in Schedule
4(x), it has not engaged any financial advisor, placement agent, broker or
finder in connection with the transactions contemplated hereby. The Investor
represents and warrants to the Company that it has not engaged any financial
advisor, placement agent, broker or finder in connection with the transactions
contemplated hereby. The Company shall be responsible for the payment of any
fees or commissions, if any, of any financial advisor, placement agent, broker
or finder relating to or arising out of the transactions contemplated hereby.
The Company shall pay, and hold the Investor harmless against, any liability,
loss or expense (including, without limitation, attorneys' fees and out of
pocket expenses) arising in connection with any such claim.

 

(l)     No Strict Construction. The language used in this Agreement will be
deemed to be the language chosen by the parties to express their mutual intent,
and no rules of strict construction will be applied against any party.

 

(m)     Remedies, Other Obligations, Breaches and Injunctive Relief. The
Investor’s remedies provided in this Agreement, including, without limitation,
the Investor’s remedies provided in Section 9, shall be cumulative and in
addition to all other remedies available to the Investor under this Agreement,
at law or in equity (including a decree of specific performance and/or other
injunctive relief), no remedy of the Investor contained herein shall be deemed a
waiver of compliance with the provisions giving rise to such remedy and nothing
herein shall limit the Investor's right to pursue actual damages for any failure
by the Company to comply with the terms of this Agreement. The Company
acknowledges that a breach by it of its obligations hereunder will cause
irreparable harm to the Investor and that the remedy at law for any such breach
may be inadequate. The Company therefore agrees that, in the event of any such
breach or threatened breach, the Investor shall be entitled, in addition to all
other available remedies, to an injunction restraining any breach, without the
necessity of showing economic loss and without any bond or other security being
required.

 

(n)     Enforcement Costs. In the event of a dispute arising out of or relating
to this Agreement, if a court of competent jurisdiction determines in a final,
non-appealable order that a party has breached this Agreement, then in addition
to any other available remedies, the non-breaching party shall be entitled to
(in addition to all other available remedies), and the breaching party shall be
liable for, the reasonable legal fees and expenses incurred by the non-breaching
party in connection with such dispute, including any appeals in connection
therewith.

 

(o)     Waivers. No provision of this Agreement may be waived other than in a
written instrument signed by the party against whom enforcement of such waiver
is sought. No failure or delay in the exercise of any power, right or privilege
hereunder shall operate as a waiver thereof, nor shall any single or partial
exercise of any such power, right or privilege preclude other or further
exercise thereof or of any other right, power or privilege.

 

 

 

* * * * *

 

-32-

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the Investor and the Company have caused this Agreement to
be duly executed as of the date first written above.

 

 



  THE COMPANY:        

 

SENOMYX, INC.

 

 

 

 

 

 

By:

/s/ Anthony Rogers

 

 

Name:

Anthony Rogers

 

 

Title:

Senior Vice President and Chief Financial Officer

 

 

 

INVESTOR:

 

        LINCOLN PARK CAPITAL FUND, LLC     BY: LINCOLN PARK CAPITAL, LLC     BY:
ALEX NOAH INVESTORS, INC.  

 

 

 

 

 

By:

/s/ Jonathan Cope

 

 

Name:

Jonathan Cope

 

 

Title:

President

 

 

 

-33-

--------------------------------------------------------------------------------

 

 

SCHEDULES

 

Schedule4 (x) Agent Fees

 

 

EXHIBITS

 

Exhibit A

Form of Officer’s Certificate

Exhibit B

Form of Secretary’s Certificate

Exhibit C

Information About Investor Furnished to the Company

 

 

--------------------------------------------------------------------------------

 

 

DISCLOSURE SCHEDULES

 

 

Schedule 4(x) – Agent Fees

 

The Company has entered into an agreement with Financial West Group (“FWG”),
member FINRA/SIPC, pursuant to which FWG agreed to act as placement agent in
connection with the transactions contemplated by the Purchase Agreement with
Lincoln Park. FWG will receive $15,000 as compensation in connection with its
services as placement agent in connection with the offering.

 

 

--------------------------------------------------------------------------------

 

 

EXHIBIT A

 

FORM OF OFFICER’S CERTIFICATE

 

This Officer’s Certificate (“Certificate”) is being delivered pursuant to
Section 8(d) of that certain Purchase Agreement dated as of December ___, 2016,
(“Purchase Agreement”), by and between SENOMYX, INC., a Delaware corporation
(the “Company”), and LINCOLN PARK CAPITAL FUND, LLC (the “Investor”). Terms used
herein and not otherwise defined shall have the meanings ascribed to them in the
Purchase Agreement.

 

The undersigned, [______________], [______________] of the Company, hereby
certifies, on behalf of the Company and not in his individual capacity, as
follows:

 

1.     I am the [______________] of the Company;

 

2.     The representations and warranties of the Company are true and correct in
all material respects (except to the extent that any of such representations and
warranties is already qualified as to materiality in Section 4 of the Purchase
Agreement, in which case, such representations and warranties are true and
correct without further qualification) as of the date when made and as of the
Commencement Date as though made at that time (except for representations and
warranties that speak as of a specific date);

 

3.     The Company has performed, satisfied and complied in all material
respects with covenants, agreements and conditions required by the Transaction
Documents to be performed, satisfied or complied with by the Company at or prior
to the Commencement Date.

 

4.      The Company has not taken any steps, and does not currently expect to
take any steps, to seek protection pursuant to any Bankruptcy Law nor does the
Company currently have any knowledge or reason to believe that its creditors
intend to initiate involuntary bankruptcy or insolvency proceedings. The Company
is currently financially solvent and is generally able to pay its debts as they
become due.

 

IN WITNESS WHEREOF, I have hereunder signed my name on this ___ day of
___________.

 

___________________________________

Name:

Title:

 

The undersigned as [____________] of Senomyx, Inc., a Delaware corporation,
hereby certifies that [______________] is the duly elected, appointed, qualified
and acting [______________] of Senomyx, Inc., and that the signature appearing
above is his genuine signature.

 

___________________________________

Name:

Title:

 

 

--------------------------------------------------------------------------------

 

 

EXHIBIT B

 

FORM OF SECRETARY’S CERTIFICATE



 

This Secretary’s Certificate (“Certificate”) is being delivered pursuant to
Section 8(j) of that certain Purchase Agreement dated as of December __, 2016,
(“Purchase Agreement”), by and between SENOMYX, INC., a Delaware corporation
(the “Company”) and LINCOLN PARK CAPITAL FUND, LLC (the “Investor”), pursuant to
which the Company may sell to the Investor up to Fourteen Million Dollars
($14,000,000) of the Company's Common Stock, $0.001 par value (the "Common
Stock"). Terms used herein and not otherwise defined shall have the meanings
ascribed to them in the Purchase Agreement.

 

The undersigned, [_____________], [_______________] of the Company, hereby
certifies, on behalf of the Company and not in his individual capacity, as
follows:

 

1.     I am the [______________] of the Company.

 

2.     Attached hereto as Exhibit A and Exhibit B are true, correct and complete
copies of the Company’s Bylaws (“Bylaws”) and Amended and Restated Certificate
of Incorporation (“Charter”), in each case, as amended through the date hereof,
and no action has been taken by the Company, its directors, officers or
stockholders, in contemplation of the filing of any further amendment relating
to or affecting the Bylaws or Charter.

 

3.     Attached hereto as Exhibit C are true, correct and complete copies of the
resolutions duly adopted by the Board of Directors of the Company on
[_____________]. Such resolutions have not been amended, modified or rescinded
and remain in full force and effect and such resolutions are the only
resolutions adopted by the Company’s Board of Directors, or any committee
thereof, or the stockholders of the Company relating to or affecting (i) the
entering into and performance of the Purchase Agreement, or the issuance,
offering and sale of the Purchase Shares and the Commitment Shares and (ii) and
the performance of the Company of its obligation under the Transaction Documents
as contemplated therein.

 

4.     As of the date hereof, the authorized, issued and reserved capital stock
of the Company is as set forth on Exhibit D hereto.

 

IN WITNESS WHEREOF, I have hereunder signed my name on this ___ day of December.

 

                                                                        ___________________________________

Secretary

 

The undersigned as [__________] of Senomyx, Inc., a Delaware corporation, hereby
certifies that [________] is the duly elected, appointed, qualified and acting
[______________] of Senomyx, Inc., and that the signature appearing above is his
genuine signature.

 

                                                                       ___________________________________

Name:    

Title:                         

               

 

--------------------------------------------------------------------------------

 

 

EXHIBIT C

 

Information About The Investor Furnished To The Company By The Investor

Expressly For Use In Connection With The Initial Prospectus Supplement

 

Information With Respect to Lincoln Park Capital

 

As of the date of the Purchase Agreement, Lincoln Park Capital Fund, LLC,
beneficially owned [___________] shares of our common stock. Josh Scheinfeld and
Jonathan Cope, the Managing Members of Lincoln Park Capital, LLC, the manager of
Lincoln Park Capital Fund, LLC, are deemed to be beneficial owners of all of the
shares of common stock owned by Lincoln Park Capital Fund, LLC. Messrs. Cope and
Scheinfeld have shared voting and investment power over the shares being offered
under the prospectus supplement filed with the SEC in connection with the
transactions contemplated under the Purchase Agreement. Lincoln Park Capital,
LLC is not a licensed broker dealer or an affiliate of a licensed broker dealer.

 